Exhibit 10.1
Execution Copy
CREDIT AGREEMENT
dated as of
May 21, 2010
 
SPRINT NEXTEL CORPORATION,
as Borrower
 
J.P. MORGAN SECURITIES INC.
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners
 
BANK OF AMERICA, N.A.
BARCLAYS CAPITAL
DEUTSCHE BANK SECURITIES INC.,
as Joint Bookrunners and Co-Documentation Agents
 
CITIBANK, N.A.,
as Syndication Agent
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    4  
SECTION 1.01 Defined Terms
    4  
SECTION 1.02 Classification of Loans and Borrowings
    22  
SECTION 1.03 Terms Generally
    22  
SECTION 1.04 Accounting Terms: GAAP
    22  
SECTION 1.05 Appointment of the Borrower as Obligor Representative
    23  
SECTION 1.06 Treatment of Hedging Agreements
    23  
ARTICLE II THE CREDITS
    23  
SECTION 2.01 Commitments
    23  
SECTION 2.02 Loans and Borrowings
    24  
SECTION 2.03 Requests for Borrowings
    24  
SECTION 2.04 Letters of Credit
    25  
SECTION 2.05 Competitive Bid Procedure
    30  
SECTION 2.06 Funding of Borrowings
    32  
SECTION 2.07 Interest Elections for Syndicated Borrowings
    32  
SECTION 2.08 Termination. Reduction and Incremental Facilities
    33  
SECTION 2.09 Repayment of Loans: Evidence of Debt
    36  
SECTION 2.10 Prepayment of Loans
    36  
SECTION 2.11 Fees
    38  
SECTION 2.12 Interest
    39  
SECTION 2.13 Alternate Rate of Interest
    40  
SECTION 2.14 Increased Costs
    40  
SECTION 2.15 Break Funding Payments
    42  
SECTION 2.16 Taxes
    42  
SECTION 2.17 Payments Generally: Pro Rata Treatment: Sharing of Set-Offs
    44  
SECTION 2.18 Mitigation Obligations: Replacement of Lenders
    46  
SECTION 2.19 Defaulting Lenders
    47  
ARTICLE III REPRESENTATIONS AND WARRANTIES
    48  
SECTION 3.01 Organization: Powers
    49  
SECTION 3.02 Authorization; Enforceability
    49  
SECTION 3.03 Governmental Approvals; No Conflicts
    49  
SECTION 3.04 Financial Condition: No Material Adverse Change
    49  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.05 Properties
    50  
SECTION 3.06 Litigation and Environmental Matters
    50  
SECTION 3.07 Compliance with Laws and Agreements
    50  
SECTION 3.08 Investment Company Status
    50  
SECTION 3.09 Taxes
    51  
SECTION 3.10 ERISA
    51  
SECTION 3.11 Disclosure
    51  
SECTION 3.12 Subsidiaries
    51  
ARTICLE IV CONDITIONS
    51  
SECTION 4.01 Effective Date
    51  
SECTION 4.02 Each Extension of Credit
    53  
ARTICLE V AFFIRMATIVE COVENANTS
    53  
SECTION 5.01 Financial Statements and Other Information
    53  
SECTION 5.02 Notices of Material Events
    55  
SECTION 5.03 Existence
    55  
SECTION 5.04 Payment of Obligations
    55  
SECTION 5.05 Maintenance of Properties; Insurance
    55  
SECTION 5.06 Books and Records; Inspection Rights
    56  
SECTION 5.07 Compliance with Laws
    56  
SECTION 5.08 Use of Proceeds
    56  
SECTION 5.09 Certain Obligations with respect to Subsidiaries
    56  
ARTICLE VI NEGATIVE COVENANTS
    57  
SECTION 6.01 Indebtedness
    57  
SECTION 6.02 Liens
    59  
SECTION 6.03 Fundamental Changes
    60  
SECTION 6.04 Transactions with Affiliates
    60  
SECTION 6.05 Financial Covenants
    61  
SECTION 6.06 Restricted Payments
    61  
SECTION 6.07 Intercompany Indebtedness
    62  
ARTICLE VII EVENTS OF DEFAULT
    62  
ARTICLE VIII THE ADMINISTRATIVE AGENT
    64  
ARTICLE IX MISCELLANEOUS
    66  
SECTION 9.01 Notices
    66  
SECTION 9.02 Waivers: Amendments
    67  
SECTION 9.03 Expenses: Indemnity: Damage Waiver
    69  
SECTION 9.04 Successors and Assigns
    70  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 9.05 Survival
    73  
SECTION 9.06 Counterparts; Integration; Effectiveness
    73  
SECTION 9.07 Severability
    74  
SECTION 9.08 Right of Setoff
    74  
SECTION 9.09 Governing Law: Jurisdiction; Consent to Service of Process
    74  
SECTION 9.10 WAIVER OF JURY TRIAL
    74  
SECTION 9.11 Headings
    75  
SECTION 9.12 Confidentiality
    75  
SECTION 9.13 USA PATRIOT Act
    75  
SECTION 9.14 [Reserved]
    76  
SECTION 9.15 Guarantee
    76  

     
SCHEDULES:
   
 
   
Schedule 2.01
  — Commitments
Schedule 3.06
  — Disclosed Matters
Schedule 3.12
  — Subsidiaries
Schedule 6.01
  — Existing Indebtedness
Schedule 6.02
  — Existing Liens

EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Joinder Agreement
Exhibit C — Form of Subordination Agreement
Exhibit D — Form of Foreign Lender Exemption Statement
Exhibit E — Form of Opinion of Special Counsel

iii



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT dated as of May 21, 2010 among SPRINT NEXTEL
CORPORATION (the “Borrower”), the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.
          The Borrower has requested that the Lenders extend credit, by means of
loans and letters of credit, to them in an aggregate amount up to but not
exceeding $2,087,500,000 (which amount may, subject to terms and conditions
hereunder, be increased pursuant to Incremental Facilities (as defined below))
to provide funds for general corporate purposes of the Borrower and its
Subsidiaries. The Lenders are willing to extend such credit upon the terms and
conditions of this Agreement and, accordingly, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01 Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “Accession Agreement” means an Accession Agreement substantially in
the form of Exhibit A to the Subordination Agreement.
          “Acquired Entity” has the meaning assigned to such term in
Section 5.09(a).
          “Account” means an “account” (as such term is defined in Article 9 of
the Uniform Commercial Code as in effect from time to time in the State of New
York).
          “Adjusted Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%. Any change in the
Adjusted Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
          “Adjusted LIBO Rate” means (a) with respect to any Syndicated
Eurodollar Borrowing for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate or
(b) with respect to any Base Rate Borrowing for any day, an interest rate per
annum equal to (i) the LIBO Rate for a one month Interest Period commencing on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) multiplied by (ii) the Statutory Reserve Rate.
          “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

4



--------------------------------------------------------------------------------



 



          “Applicable Percentage” means (a) with respect to any Revolving Credit
Lender for purposes of Section 2.04 (or Section 9.03(c), to the extent relating
to Letters of Credit), the percentage of the total Revolving Credit Commitments
represented by such Lender’s Revolving Credit Commitment and (b) with respect to
any Lender in respect of any indemnity claim under Section 9.03(c) arising out
of an action or omission of the Administrative Agent under this Agreement, the
percentage of the total Commitments of all Classes hereunder represented by the
aggregate amount of such Lender’s Commitment of all Classes hereunder. If the
Commitments hereunder have terminated or expired, the Applicable Percentages
shall be determined based upon the percentage of the total Term Loans (if any)
and Revolving Credit Exposure represented by the aggregate amount of such
Lender’s Term Loans and Revolving Credit Exposure hereunder. For purposes of
Section 2.19, when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean the percentage of the total Revolving Credit Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.
          “Applicable Rate” means (a) in the case of any Term Loan, for any day,
the applicable rate per annum as may be agreed among the Borrower and Term Loan
Lenders in the applicable Incremental Agreement and (b) in the case of Revolving
Credit Loans, for any day, the applicable rate per annum set forth below under
the caption “Base Rate Loans” or “Eurodollar Loans”, as applicable, based upon
the applicable Rating set forth below opposite the respective Type of Revolving
Credit Loan and, in the case of the commitment fees payable hereunder, the
applicable rate per annum set forth below under the caption “Commitment Fee”:

                                  Level   Rating   Base Rate Loans   Eurodollar
Loans   Commitment Fee
Level I
  ≥ BB+ and Ba1     1.75 %     2.75 %     0.375 %
Level II
  ≥ BB and Ba2 and not Level I     2.00 %     3.00 %     0.500 %
Level III
  ≥ BB- and Ba3 and not Level I or II     2.25 %     3.25 %     0.625 %
Level IV
  ≤ B+ or B1     2.50 %     3.50 %     0.625 %

          For the purposes of this Agreement, (i) any change in the Applicable
Rate for any outstanding Loan by reason of a change in the Moody’s Rating or the
S&P Rating shall become effective on the date of announcement or publication by
the respective rating agency of a change in such Rating or, in the absence of
such announcement or publication, on the effective date of such changed Rating
and (ii) at any time at which the S&P Rating differs from the Moody’s Rating by
one or more levels, the Applicable Rate shall be determined by reference to the
lower of the two Ratings.
          If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
          “Approved Fund” means, with respect to any Lender that is a fund that
invests in commercial loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
          “Arrangers” means J.P. Morgan Securities Inc. and Citigroup Global
Markets Inc.
          “Asset Sale” means any Disposition of any property or assets by the
Borrower or any of its Subsidiaries to any other Person that is not the Borrower
or a Subsidiary after the Effective Date; provided that “Asset Sale” shall not
include (i) any Disposition (or series of related Dispositions) of assets

5



--------------------------------------------------------------------------------



 



having a fair market value of less than $20,000,000, (ii) Dispositions in
connection with Sale and Leaseback Transactions, (iii) Dispositions in
connection with Permitted Securitizations, (iv) Dispositions of used, obsolete,
worn-out or surplus assets or inventory in the ordinary course of business,
(v) Dispositions of cash and cash equivalents, (vi) the sale or discounting of
overdue Accounts in the ordinary course of business, (vii) licenses or
sublicenses of Intellectual Property in the ordinary course of business or to
settle pending or threatened litigation so long as such licenses or sublicenses
of Intellectual Property could not reasonably be expected to result in a
Material Adverse Effect and (viii) leases and sub-leases of real property so
long as such leases or sub-leases of real property could not reasonably be
expected to result in a Material Adverse Effect.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Assuming Lender” has the meaning assigned to such term in
Section 2.08(d)(i).
          “Bankruptcy Event” means, with respect to any Lender or Parent of a
Lender, such Lender or Parent (as the case may be) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of the
ownership, or the acquisition of any ownership interest in such Lender or Parent
of such Lender by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership or interest by a Governmental Authority does not
result in or provide such Lender or Parent with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Government Authority to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Lender
or Parent.
          “Base Rate”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted Base Rate.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” has the meaning assigned to such term in the preamble to
this Agreement.
          “Borrowing” means (a) all Base Rate Loans of the same Class made,
converted or continued on the same date or (b) all Syndicated Eurodollar Loans
or Competitive Loans of the same Class and Type that have the same Interest
Period (or any single Competitive Loan that does not have the same Interest
Period as any other Competitive Loan of the same Type).
          “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
          “Business Day” means any day (a) that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed; and (b) if such day relates to a Competitive Bid
Request or Competitive Bid for a Competitive Eurodollar Loan, or to a borrowing
of, a payment or prepayment of principal of or interest on, a continuation or
conversion of or

6



--------------------------------------------------------------------------------



 



into, or the Interest Period for, a Eurodollar Borrowing, or to a notice by the
Borrower with respect to any such borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Control” means either of the following: (i) any Person or
two or more Persons acting in concert shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934), directly or indirectly, of voting
stock of the Borrower (or other securities convertible into such voting stock)
representing 50% or more of the combined voting power of all voting stock of the
Borrower, or shall obtain the power (whether or not exercised) to elect a
majority of the Borrower’s board of directors; or (ii) any Person or two or more
Persons (other than members of the board of directors of the Borrower) acting in
concert shall succeed in having a sufficient number of its nominees elected to
the board of directors of the Borrower such that such nominees, when added to
any existing director remaining on the board of directors of the Borrower after
such election who is a related person of such Person, shall constitute a
majority of the board of directors of the Borrower.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or Issuing Bank
(or, for purposes of Section 2.14(b), by any lending office of such Lender or by
such Lender’s or Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Class”, when used in reference to any Loan, Borrowing or Commitment,
refers to whether such Loan, the Loans comprising such Borrowing or the Loans
that a Lender holding such Commitment is obligated to make, are Revolving Credit
Loans, Competitive Loans or Term Loans.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, together with the rules and regulations promulgated thereunder.
          “Commitments” means the Revolving Credit Commitments.
          “Competitive Bid” means an offer by a Lender to make a Competitive
Loan in accordance with Section 2.05.
          “Competitive Bid Rate” means, with respect to any Competitive Bid, the
Margin or the Fixed Rate, as applicable, offered by the Lender making such
Competitive Bid.
          “Competitive Bid Request” means a request by the Borrower for
Competitive Bids in accordance with Section 2.05.
          “Competitive Loan” means a Loan made pursuant to Section 2.05.

7



--------------------------------------------------------------------------------



 



          “Consolidated Net Tangible Assets” means the consolidated total assets
of the Borrower and its Subsidiaries as reflected in the Borrower’s most recent
balance sheet preceding the date of determination prepared in accordance with
GAAP, less (i) current liabilities (excluding current maturities of long-term
debt and Capital Lease Obligations) and (ii) goodwill, tradenames, trademarks,
patents, minority interests of others, unamortized debt discount and expense and
other like intangible assets, (excluding any investments in permits or licenses
issued, granted or approved by the Federal Communications Commission or any
successor thereto).
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Party” means the Administrative Agent, each Issuing Bank or
any other Lender.
          “Current Net Cash Proceeds” has the meaning assigned to such term in
sub-clause (y) of Section 2.10(b)(ii).
          “Declining Lender” has the meaning assigned to such term in
Section 2.18(c).
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender that has (a) failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and with supporting facts) has not been satisfied, or, in the case of
clause (iii), such amount is the subject of a good faith dispute; (b) notified
the Borrower or any Credit Party in writing, or has made a public statement, to
the effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement states
that such position is based on such Lender’s good faith determination that a
condition precedent to funding a loan under this Agreement cannot be met) or
generally under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by a Credit Party, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender in the jurisdiction of such Lender’s lending office that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification, or (d) become the subject of a
Bankruptcy Event.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
          “Disposition” means, with respect to any property or assets, any sale,
lease, sale and leaseback, assignment, conveyance, transfer or disposition
thereof.
          “Domestic Subsidiary” means any Subsidiary other than a Foreign
Subsidiary.
          “EBITDA” means, for any period, net income (or net loss) of the
Borrower and its Subsidiaries (before discontinued operations for such period
and exclusive of, without duplication, (x) the income or loss resulting from
extraordinary or non-recurring items, (y) the income or loss of any Person

8



--------------------------------------------------------------------------------



 



accounted for on the equity method and (z) non-cash, one-time charges) plus,
without duplication and to the extent already deducted (and not added back) in
determining net income (or net loss), the sum of (a) interest expense,
(b) income tax expense, (c) depreciation expense, (d) amortization expense and
(e) cash severance charges, in each case in accordance with GAAP for such
period.
          “EDC Credit Agreement” means the Credit Agreement dated as of
March 23, 2007 between the Borrower, as borrower, and Export Development Canada,
as lender, as amended to the date hereof, as the same may be further amended,
supplemented or modified hereafter, or replaced or refinanced.
          “EDC Indebtedness” means the Indebtedness of the Borrower under the
EDC Credit Agreement.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions or binding agreements
issued, promulgated or entered into by any Governmental Authority, concerning
the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters with respect to any Hazardous Material, including FCC rules
concerning human exposure to RF Emissions.
          “Environmental Liability” means, for any Person, any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of such Person
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials or RF Emissions, (c) exposure to any Hazardous Materials or
RF Emissions, (d) the release or threatened release of any Hazardous Materials
into the environment or (e) any contract, agreement or other binding arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” means shares of capital stock (whether common or
preferred), partnership interests, membership interests in a limited liability
company (whether common or preferred), beneficial interests in a trust or other
equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest.
          “Equity Rights” means, with respect to any Person, any subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) of the Code.

9



--------------------------------------------------------------------------------



 



          “ERISA Event” means (a) any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder with respect to a Plan
(other than an event for which the 30-day notice period referred to in Section
4043(a) is waived), (b) any failure by any Plan to satisfy the minimum funding
standards (within the meaning of Sections 412 or 430 of the Code or Section 302
of ERISA) applicable to such Plan, whether or not waived, (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan under Section 4042 of
ERISA, (f) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
within the meaning of Section 4245 of ERISA, or is in reorganization within the
meaning of Section 4241 of ERISA, or in endangered or critical status (within
the meaning of Section 432 of the Code or Section 305 or Title IV of ERISA).
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to (a) in the case of a Syndicated
Loan or a Syndicated Borrowing, the Adjusted LIBO Rate, or (b) in the case of a
Competitive Loan or a Competitive Borrowing, the LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excess Disposition Proceeds” has the meaning assigned to such term in
sub-clause (y) of Section 2.10(b)(ii).
          “Excess Funding Subsidiary Guarantor” has the meaning assigned to such
term in Section 9.15(f).
          “Excess Subsidiary Guarantor Payments” has the meaning assigned to
such term in Section 9.15(f).
          “Excluded Subsidiary” means any Subsidiary of the Borrower (other than
an Obligor), as to which no holder or holders of any Indebtedness of any of the
Obligors (other than Indebtedness hereunder) shall have the right (upon notice,
lapse of time or both), which right shall not have been waived, to declare a
default in respect of such Indebtedness of such Obligor, or to cause the payment
thereof to be accelerated or payable prior to its final scheduled maturity, by
reason of the occurrence of a default with respect to any Indebtedness of such
Subsidiary.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income, net worth or
franchise taxes imposed on (or measured by) its net income or net worth by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.18(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement or is attributable to such Foreign Lender’s failure or
inability

10



--------------------------------------------------------------------------------



 



to comply with Section 2.16(f), except to the extent that such Foreign Lender’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.16(a).
          “Existing Credit Agreement” means the Credit Agreement dated as of
December 19, 2005, as amended, among the Borrower, Sprint Capital Corporation
and Nextel Communications, Inc., the lenders named therein, and JPMorgan Chase
Bank, N.A., as Administrative Agent.
          “FCC” means the Federal Communications Commission or any United States
Governmental Authority substituted therefor.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means, with respect to the Borrower, the chief
financial officer, principal accounting officer, treasurer, assistant treasurer,
controller or assistant controller of the Borrower.
          “Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.
          “Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed
Rate.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary that is organized under the
laws of a jurisdiction other than any state of the United States of America or
the District of Columbia.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services

11



--------------------------------------------------------------------------------



 



primarily for the purpose of assuring the owner of such Indebtedness of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.
          “Guaranteed Parties” means, collectively, the Lenders (including as a
counterparty (either such Lender or an Affiliate thereof) to any Hedging
Agreement with any Obligor), the Issuing Banks and the Administrative Agent.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
          “Incremental Agreement” means an agreement, in form and substance
satisfactory to the Borrower and the Administrative Agent, pursuant to which an
Assuming Lender or Increasing Lender undertakes, effective as of the applicable
Incremental Date, a Revolving Credit Commitment (or an increase to an existing
Revolving Credit Commitment, in the case of an Increasing Lender) or an
Incremental Term Facility, as applicable, duly executed by such Assuming Lender
or Increasing Lender, as applicable, and the Borrower and acknowledged by the
Administrative Agent; provided that each Incremental Agreement shall set forth
the amount, terms and provisions of each applicable Incremental Facility
(including, with respect to an Incremental Term Facility, the Applicable Rate
relating thereto as may be agreed between the Borrower and such Assuming Lender
or Increasing Lender), which terms and provisions shall be, in the case of an
Incremental Revolving Facility, identical to those set forth herein applicable
to Revolving Credit Loans and Revolving Credit Commitments; provided further
that each Incremental Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of Section 2.08.
          “Incremental Date” has the meaning assigned to such term in
Section 2.08(d)(i) of this Agreement.
          “Incremental Facilities” has the meaning assigned to such term in
Section 2.08(d)(i) of this Agreement.
          “Incremental Revolving Facility” has the meaning assigned to such term
in Section 2.08(d)(i) of this Agreement.
          “Incremental Term Facility” has the meaning assigned to such term in
Section 2.08(d)(i) of this Agreement.
          “Incremental Term Loans” has the meaning assigned to such term in
Section 2.08(d)(i) of this Agreement.
          “Increasing Lender” has the meaning assigned to such term in
Section 2.08(d)(i).

12



--------------------------------------------------------------------------------



 



          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, provided that,
to the extent outstanding on the Effective Date and identified in Schedule 6.01,
all amounts paid or received by the Borrower and its Subsidiaries pursuant to a
Tower Transaction, whether in the form of sale proceeds, capital lease payments,
maintenance charges, prepaid rent or otherwise (and however characterized on the
consolidated balance sheet of the Borrower) shall not constitute Indebtedness.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” means all Taxes, including any interest, additions
to tax or penalties applicable hereto, other than (a) Excluded Taxes and Other
Taxes and (b) amounts constituting penalties or interest imposed with respect to
Excluded Taxes or Other Taxes.
          “Indentures” means the Borrower’s existing Indenture, dated as of
October 1, 1998, the First Supplemental Indenture, dated as of January 15, 1999,
the Second Supplemental Indenture, dated as of October 15, 2001, and any other
indentures of the Borrower or its Subsidiaries in effect from time to time.
          “Indenture Pari Passu Debt” means the amount of any Indebtedness
(assuming all relevant commitments to lend are fully drawn) of any Subsidiary of
the Borrower other than Indebtedness which is permitted to be secured by a
“Permitted Lien” (or equivalent term) under any of the Indentures.
          “Intellectual Property” has the meaning assigned to such term in
Section 3.05(b).
          “Intercompany Indebtedness” means Indebtedness of the Borrower owing
to any of its Subsidiaries and of any Subsidiary owing to the Borrower or any
other Subsidiary.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Syndicated Borrowing in accordance with Section 2.07.
          “Interest Payment Date” means (a) with respect to any Base Rate Loan,
each Quarterly Date, (b) with respect to any Eurodollar Loan, the last Business
Day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each Business Day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Fixed Rate Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior

13



--------------------------------------------------------------------------------



 



to the last day of such Interest Period that occurs at intervals of 90 days’
duration after the first day of such Interest Period, and any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing.
          “Interest Period” means (a) with respect to any Syndicated Eurodollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender of the relevant Class, twelve
months or a period shorter than one month) thereafter, as the Borrower may
elect, (b) for any Competitive Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Competitive Bid Request and (c) with
respect to any Fixed Rate Borrowing, the period (which shall not be less than
7 days or more than 360 days) commencing on the date of such Borrowing and
ending on the date specified in the applicable Competitive Bid Request;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Syndicated Loan, thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing. Notwithstanding the foregoing:
     (x) if any Interest Period for any Revolving Credit Borrowing would
otherwise end after the Revolving Credit Termination Date, such Interest Period
shall end on the Revolving Credit Termination Date, and
     (y) notwithstanding the foregoing clause (x), except with the consent of
each Lender of the applicable Class, no Interest Period shall have a duration of
less than one month and, if the Interest Period for any Eurodollar Loan would
otherwise be a shorter period, such Loan shall not be available hereunder as a
Eurodollar Loan for such period.
          “Issuing Banks” mean (a) JPMorgan Chase Bank, N.A., (b) Citibank,
N.A., (c) the other Issuing Banks identified in the schedule set forth in
Section 2.04(b) in their capacity as issuers of Letters of Credit hereunder and
(d) each other Lender that has been designated by the Borrower as an “Issuing
Bank” hereunder pursuant to a written instrument in form and substance
reasonably satisfactory to the Administrative Agent, and that has executed and
delivered such written instrument and agreed to such designation and been
approved as an “Issuing Bank” by the Administrative Agent in its reasonable
discretion, each in its capacity as an issuer of Letters of Credit hereunder.
          “Joinder Agreement” means a Joinder Agreement substantially in the
form of Exhibit B by an entity that, pursuant to Section 5.09, is required to
become a “Subsidiary Guarantor” under this Agreement.
          “LC Applicable Percentage” means, with respect to any Issuing Bank,
for purposes of Section 2.04(b), the percentage of the total “Maximum LC
Exposure” of all of the Issuing Banks represented by such Issuing Bank’s
“Maximum LC Exposure”.
          “LC Disbursement” means a payment made by an Issuing Bank pursuant to
a Letter of Credit.

14



--------------------------------------------------------------------------------



 



          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Revolving Credit Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.
          “Lenders” means (a) the Persons listed on Schedule 2.01, (b) any
Person that shall agree to become a party hereto as an “Assuming Lender”
hereunder with a commitment to make Revolving Credit Loans or Term Loans
hereunder pursuant to Section 2.08(d) and (c) any other Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on the LIBOR01 Page published by Reuters (or
on any successor or substitute page, or service providing quotations of interest
rates applicable to dollar deposits in the London interbank market comparable to
those currently provided on such page, as determined by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for U.S. dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which U.S. dollar deposits of $5,000,000, and for a maturity comparable
to such Interest Period, are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.
          “Loan Documents” means, collectively, this Agreement, any promissory
notes evidencing Loans hereunder, the Subordination Agreement, any Joinder
Agreement, any Accession Agreement, and any amendment, waiver, supplement or
other modification to any of the foregoing.
          “Loans” means any loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “Margin” means, with respect to any Competitive Loan bearing interest
at a rate based on the LIBO Rate, the marginal rate of interest, if any, to be
added to or subtracted from the LIBO Rate to determine the rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, property or condition (financial or otherwise) of
the Borrower and its Subsidiaries, taken as a whole, (b) the ability of the
Borrower to perform any of its obligations under this Agreement or the other
Loan Documents or (c) the rights of or benefits available to the Lenders under
this Agreement and the other Loan Documents.

15



--------------------------------------------------------------------------------



 



          “Material Indebtedness” means (a) the EDC Indebtedness and
(b) Indebtedness (other than the Loans or Letters of Credit) or obligations in
respect of one or more Hedging Agreements, of the Borrower (or of any Subsidiary
of the Borrower, other than an Excluded Subsidiary) in an aggregate principal
amount exceeding $200,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Person in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Person would be required to
pay if such Hedging Agreement were terminated at such time.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Moody’s Rating” means, as of any date of determination thereof, the
rating most recently published by Moody’s as the senior implied rating for the
Borrower.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “NCI” means Nextel Communications, Inc.
          “Net Cash Proceeds” means, with respect to any Asset Sale or any
Recovery Event, the proceeds thereof (other than proceeds received by a
Non-Guarantor Subsidiary that is prohibited from transferring such proceeds to
an Obligor pursuant to restrictions imposed by (i) any applicable law or
(ii) the terms of any agreement to which such Person is a party on the Effective
Date or, if such Person is an Acquired Entity, on the date on which such Person
becomes a Subsidiary) in the form of cash and cash equivalents (including any
such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event and other fees and
expenses incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements).
          “Net Cash Proceeds Statement” has the meaning assigned to such term in
sub-clause (y) of Section 2.10(b)(ii).
          “Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that
is not a Subsidiary Guarantor.
          “Obligations” means, collectively, (i) the principal of and interest
on the Loans and all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to any Guaranteed Party by the Borrower under this
Agreement and any other Loan Document and from time to time owing to any
Guaranteed Party by any Obligor under any of the Loan Documents (including any
and all amounts in respect of Letters of Credit), and all other obligations of
the Obligors under the Loan Documents (including the obligations of the Borrower
under Section 9.14 and the obligations of the Subsidiary Guarantors under
Section 9.15) and (ii) at the election of the Obligor Representative, all
obligations of the Obligors to any Guaranteed Party (or any Affiliate thereof)
under any Hedging Agreement entered into in the ordinary course of business and
not for speculative purposes, in each case including all interest and expenses
accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceedings with respect to any Obligor, whether or not such interest
or expenses are allowed as a claim in such proceeding.

16



--------------------------------------------------------------------------------



 



          “Obligor Representative” means the Borrower, in its capacity as
Obligor Representative pursuant to Section 1.05.
          “Obligors” means, collectively, the Borrower and the Subsidiary
Guarantors.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement and the other Loan Documents,
including any interest, additions to tax or penalties applicable hereto,
provided that there shall be excluded from “Other Taxes” all Excluded Taxes.
          “Parent” means, with respect to any Lender, the Person as to which
such Lender is, directly or indirectly, a subsidiary.
          “Participant” has the meaning assigned to such term in
Section 9.04(e)(i).
          “Participant Register” has the meaning assigned to such term in
Section 9.04(e)(i).
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes, assessments and governmental charges or
levies that are not yet due or are being contested in compliance with
Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, landlord’s, lessor’s,
materialmen’s, repairmen’s and other Liens imposed by law, arising in the
ordinary course of business that (i) secure obligations that are not overdue by
more than 60 days or (ii) are being contested in compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or to secure public or statutory obligations;
     (d) pledges and deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;
     (e) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower and its Subsidiaries;
     (f) subleases of property with respect to which the Borrower or its
Subsidiary is the primary lessee, to the extent such subleases arise in the
ordinary course of business and do not interfere in any material respect with
the business of the Borrower and its Subsidiaries (taken as a whole);

17



--------------------------------------------------------------------------------



 



     (g) licenses and sublicenses of Intellectual Property, to the extent such
licenses and sublicenses either exist as of the Effective Date or thereafter
arise in the ordinary course of business and are consistent in all material
respects with prior practice; and
     (h) precautionary Uniform Commercial Code filings made with respect to
equipment or vehicles leased to the Borrower in the ordinary course of business
under operating leases (i.e. leases not giving rise to Capital Lease
Obligations);
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Securitization” means any transaction or series of
transactions that may be entered into by the Borrower or any of its Subsidiaries
pursuant to which such Person may sell or convey Accounts to any Receivables
Entity, provided that (i) there shall be no recourse under any such
securitization to the Borrower or any of its Subsidiaries other than pursuant to
Standard Securitization Undertakings and (ii) no Default shall have occurred and
be continuing either immediately before or after giving effect to such
securitization.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by the bank functioning as Administrative Agent hereunder, as
its prime rate in effect at its principal office in New York City; each change
in the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.
          “Pro Rata Subsidiary Guarantor Share” has the meaning assigned to such
term in Section 9.15(f).
          “Quarterly Dates” means the last Business Day of March, June,
September and December in each year, the first of which shall be the first such
day after the date of this Agreement.
          “Rating” means the Moody’s Rating or the S&P Rating.
          “Receivables Entity” means a special purpose Person that engages in no
activities other than in connection with the financing of Accounts pursuant to a
Permitted Securitization.
          “Recovery Event” means any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding arising
after the Effective Date relating to any asset of the Borrower or any of its
Subsidiaries; provided that “Recovery Event” shall not include (i) the proceeds
of business interruption insurance and (ii) any Recovery Event (or series of
related Recovery Events) with respect to assets having a fair market value of
less than $20,000,000.
          “Register” has the meaning assigned to such term in Section 9.04.

18



--------------------------------------------------------------------------------



 



          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means Lenders having Revolving Credit Exposures,
outstanding Term Loans (if any) and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures, outstanding Term Loans
and unused Commitments at such time; provided that, for purposes of declaring
the Loans to be due and payable pursuant to Article VII, and for all purposes
after the Loans become due and payable pursuant to Article VII or the Revolving
Credit Commitments expire or terminate, the outstanding Competitive Loans of the
Lenders shall be included in their respective Revolving Credit Exposures in
determining the Required Lenders. The “Required Lenders” of a particular Class
of Loans means Lenders having Revolving Credit Exposures, outstanding Term Loans
and unused Commitments of such Class representing more than 50% of the total
Revolving Credit Exposures, outstanding Term Loans and unused Commitments of
such Class at such time.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests of
the Borrower or any of its Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests or any option, warrant or other right
to acquire any such Equity Interests.
          “Revolving Credit Availability Period” means the period from and
including the Effective Date to but excluding the earlier of (a) the Revolving
Credit Termination Date and (b) the date of termination of the Revolving Credit
Commitments.
          “Revolving Credit Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Sections 2.08 and 2.10
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04. The amount of each Lender’s Revolving
Credit Commitment as of the Effective Date is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Revolving Credit Commitment, as applicable. The aggregate amount of the
Revolving Credit Commitments as of the Effective Date is $2,087,500,000.
          “Revolving Credit Exposure” means, with respect to any Revolving
Credit Lender at any time, the sum of the outstanding principal amount of such
Lender’s Revolving Credit Loans and its LC Exposure at such time.
          “Revolving Credit Lender” means (a) a Lender that has a Revolving
Credit Commitment set forth opposite its name on Schedule 2.01 and
(b) thereafter, the Lenders from time to time holding Revolving Credit Loans and
Revolving Credit Commitments, after giving effect to any assignments thereof
permitted by Section 9.04.
          “Revolving Credit Loan” means a Loan made pursuant to Section 2.01
that utilizes the Revolving Credit Commitments.
          “Revolving Credit Termination Date” means October 31, 2013 (or, if
such date is not a Business Day, the next preceding Business Day).
          “RF Emissions” means radio frequency emissions governed by FCC rules.

19



--------------------------------------------------------------------------------



 



          “S&P” means Standard & Poor’s Rating Services, a Division of The
McGraw-Hill Companies, Inc.
          “S&P Rating” means, as of any date of determination thereof, the
rating most recently published by S&P as the consolidated corporate credit
rating for the Borrower.
          “Sale and Leaseback Transaction” means any transaction or arrangement
by the Borrower or any of its Subsidiaries, directly or indirectly, with any
Person whereby such Borrower or such Subsidiary shall sell or transfer any
property, real or personal, used or useful in the business of the Borrower or
any Subsidiary thereof, whether now owned or hereafter acquired, and thereafter
the Borrower or any Subsidiary thereof rents or leases such property or other
property intended to be used for substantially the same purpose or purposes as
the property being sold or transferred.
          “SCC” means Sprint Capital Corporation.
          “Significant Subsidiary” means (a) any Subsidiary that has
consolidated assets or revenues greater than or equal to 5% of the total
consolidated assets or revenues of the Borrower and its Subsidiaries determined
as of the end of (or, with respect to such revenues, for the period of four
fiscal quarters ending with) the fiscal quarter or fiscal year most recently
ended for which financial statements are available and (b) each Subsidiary that
directly or indirectly owns or controls any other Significant Subsidiary.
          “Special Counsel” means Simpson Thacher & Bartlett LLP, in its
capacity as special counsel to the Administrative Agent and the Arrangers.
          “Standard Securitization Undertakings” means representations,
warranties, covenants and indemnities entered into by the Borrower or any of its
Subsidiaries in connection with any Permitted Securitization that are customary
in non-recourse securitization transactions of comparable receivables.
          “Statutory Reserve Rate” means for the Interest Period for any
Syndicated Eurodollar Borrowing, a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
          “Subordinated Indebtedness” means Indebtedness of the Borrower or any
of its Subsidiaries that is subordinated in whole or in part to the Obligations.
          “Subordination Agreement” means the Subordination Agreement dated as
of May 21, 2010 among the Borrower and each of its Subsidiaries from time to
time substantially in the form of Exhibit C.
          “Subordination Terms” has the meaning assigned to such term in the
Subordination Agreement.

20



--------------------------------------------------------------------------------



 



          “Subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity (a) of which securities or other ownership interests representing
more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. It is understood that unless otherwise noted
herein, each reference to “Subsidiary” shall be a reference to a Subsidiary of
the Borrower. Notwithstanding the foregoing, each of the WiMax Joint Venture
Entities shall be deemed not to be a “Subsidiary” of the Borrower, unless and
until such time as any such WiMax Joint Venture Entity becomes a wholly owned
direct or indirect Subsidiary of the Borrower.
          “Subsidiary Guarantor” means each Person identified under the caption
“SUBSIDIARY GUARANTORS” on the signature pages hereto and each Person that
becomes a “Subsidiary Guarantor” after the Effective Date pursuant to
Section 5.09 but excluding any Person that is released from its guarantee
obligations pursuant to Section 9.02 from the date of such release.
          “Syndicated”, when used in reference to any Loan or Borrowing, refers
to whether the Class of such Loan or Borrowing is Revolving Credit or Term, as
opposed to Competitive.
          “Syndication Agent” means Citibank, N.A. in its capacity as
syndication agent.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Term Loan” means any Incremental Term Loans made pursuant to
Section 2.08(b).
          “Term Loan Lender” means the Lenders from time to time holding Term
Loans, pursuant to any Incremental Term Facilities added in accordance with
Section 2.08(d).
          “Total Indebtedness” means, as of any day, all Indebtedness of the
Borrower and its Subsidiaries, determined on a consolidated basis without
duplication in accordance with GAAP.
          “Total Indebtedness Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Total Indebtedness to (b) EBITDA for the period of
four quarters ending on such day.
          “Total Interest Coverage Ratio” means, as of the last day of any
fiscal quarter, the ratio of (a) EBITDA for the period of four quarters ending
on such day to (b) Total Interest Expense for such period.
          “Total Interest Expense” means, for any period, interest expense of
the Borrower and its Subsidiaries with respect to all outstanding Indebtedness
of the Borrower and its Subsidiaries as determined on a consolidated basis in
accordance with GAAP, minus interest income received by the Borrower or any
Subsidiary in such period.
          “Tower Transaction” means a sale, lease or other disposition or
transfer of wireless telecommunications towers and the real property and other
assets associated with such towers, and the leasing by the Borrower or any of
its Subsidiaries of space on such towers.
          “Transactions” means, with respect to the Obligors, the execution,
delivery and performance by the each Obligor of the Loan Documents to which it
is a party, and, with respect to the

21



--------------------------------------------------------------------------------



 



Borrower, the borrowing of Loans and the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Adjusted
Base Rate or, in the case of a Competitive Loan or Borrowing, the LIBO Rate or a
Fixed Rate.
          “U.S. dollars” or “$” refers to lawful money of the United States of
America.
          “WiMax Agreement” means the Equityholders’ Agreement, dated
November 28, 2008, among Clearwire Corporation, Sprint HoldCo, LLC, Eagle River
Holdings, LLC, Intel Capital Wireless Investment Corporation 2009A, Intel
Capital Wireless Investment Corporation 2008B, Intel Capital Wireless Investment
Corporation 2008C, Intel Capital Corporation, Intel Capital (Cayman)
Corporation, Middlefield Ventures, Inc., Comcast Wireless Investment I, Inc.,
Comcast Wireless Investment II, Inc., Comcast Wireless Investment III, Inc.,
Comcast Wireless Investment IV, Inc., Comcast Wireless Investment V, Inc.,
Google Inc., TWC Wireless Holdings I LLC, TWC Wireless Holdings II LLC, TWC
Wireless Holdings III LLC, BHN Spectrum Investments, LLC.
          “WiMax Joint Venture Entities” means each of Clearwire Corporation,
Clearwire Communications LLC and any of their respective subsidiaries.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02 Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Competitive Loan”), by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Competitive Eurodollar Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Competitive Borrowing”), by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Competitive Eurodollar
Borrowing”).
          SECTION 1.03 Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04 Accounting Terms: GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the

22



--------------------------------------------------------------------------------



 



Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein.
          SECTION 1.05 Appointment of the Borrower as Obligor Representative.
For purposes of this Agreement and the other Loan Documents, each Obligor
(i) authorizes the Borrower to make such requests, give such notices or furnish
such certificates to the Administrative Agent or any Lender as may be required
or permitted by this Agreement and any other Loan Document for the benefit of
such Obligor and (ii) authorizes the Administrative Agent and each Lender to
treat such requests, notices, certificates or consents given or made by the
Borrower to have been made, given or furnished by the applicable Obligor for
purposes of this Agreement and any other Loan Document. The Administrative Agent
and each Lender shall be entitled to rely on each such request, notice,
certificate or consent made, given or furnished by the Obligor Representative
pursuant to the provisions of this Agreement or any other Loan Document as being
made or furnished on behalf of, and with the effect of irrevocably binding, such
Obligor. Each warranty, covenant, agreement and undertaking made on its behalf
by the Obligor Representative shall be deemed for all purposes to have been made
by each Obligor and shall be binding upon and enforceable against each Obligor
to the same extent as if the same had been made directly by each Obligor.
          SECTION 1.06 Treatment of Hedging Agreements. For purposes hereof, it
is understood that any obligations of the Borrower to a Person arising under a
Hedging Agreement entered into at the time such Person (or an Affiliate thereof)
is a “Lender” party to this Agreement shall nevertheless continue to constitute
Obligations for purposes hereof (but only to the extent designated as
“Obligations” by the Obligor Representative pursuant to the definition of such
term), notwithstanding that such Person (or its Affiliate) may have assigned all
of its Loans and other interests in this Agreement and, therefore, at the time a
claim is to be made in respect of such obligations, such Person (or its
Affiliate) is no longer a “Lender” party to this Agreement, provided that
neither such Person nor any such Affiliate shall be entitled to the benefits of
this Agreement (and such obligations shall not be Obligations hereunder) unless,
at or prior to the time it ceased to be a Lender hereunder, it shall have
notified the Administrative Agent in writing of the existence of such agreement.
ARTICLE II
THE CREDITS
          SECTION 2.01 Commitments. Revolving Credit Loans. Subject to the terms
and conditions set forth herein, each Revolving Credit Lender agrees to make
Revolving Credit Loans to the Borrower from time to time during the Revolving
Credit Availability Period in an aggregate principal amount that will not result
in (i) such Lender’s Revolving Credit Loans exceeding such Lender’s Revolving
Credit Commitment or (ii) the sum of the total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans exceeding the
total Revolving Credit Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may

23



--------------------------------------------------------------------------------



 



borrow, prepay and reborrow Revolving Credit Loans. Notwithstanding any other
provision of this Agreement, more than one Syndicated Borrowing may be made on
the same day.
          SECTION 2.02 Loans and Borrowings.
          (a) Obligation of Lenders. Each Syndicated Loan of a particular Class
shall be made as part of a Borrowing consisting of Loans of such Class made by
the Lenders ratably in accordance with their respective Commitments of such
Class. Each Competitive Loan shall be made in accordance with the procedures set
forth in Section 2.05. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments and Competitive Bids of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
          (b) Type of Loans. Subject to Section 2.13, (i) each Syndicated
Borrowing shall be comprised entirely of Base Rate Loans or Eurodollar Loans as
the Borrower may request in accordance herewith and (ii) each Competitive
Borrowing shall be comprised entirely of Eurodollar Loans or Fixed Rate Loans as
the Borrower may request in accordance herewith. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.
          (c) Minimum Amounts. At the commencement of each Interest Period for a
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000. At the time that
each Base Rate Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $5,000,000; provided
that (i) a Base Rate Borrowing of Loans of any Class may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments of
such Class and (ii) a Revolving Credit Base Rate Borrowing may be in an amount
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(e). Each Competitive Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time.
          SECTION 2.03 Requests for Borrowings. To request a Syndicated
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Syndicated Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing (except that in the case of a Eurodollar Borrowing on the
Effective Date, such notice shall be given not later than 1:00 p.m., New York
City time, two Business days before the date of the proposed Borrowing) or
(b) in the case of a Base Rate Borrowing, not later than 11:00 a.m., New York
City time, on the Business Day of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
     (i) the aggregate amount of such Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

24



--------------------------------------------------------------------------------



 



     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Syndicated Borrowing is specified, then the
requested Borrowing shall be a Base Rate Borrowing. If no Interest Period is
specified with respect to any requested Syndicated Eurodollar Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
          Anything herein to the contrary notwithstanding, the initial Borrowing
hereunder shall be a Base Rate Borrowing, except to the extent that this
Agreement shall have been duly executed and delivered by each of the parties
hereto at least three Business Days prior to the Effective Date and the Borrower
has given timely notice of a Eurodollar Borrowing after such execution and
delivery (or, alternatively, the Borrower shall have executed and delivered to
the Administrative Agent a pre-funding letter in form and substance satisfactory
to the Administrative Agent pursuant to which the Borrower has agreed to
reimburse the Lenders for any costs of the type described in Section 2.15 in the
event that, for any reason, the Effective Date and initial Loans do not occur on
the date specified in such pre-funding letter).
          SECTION 2.04 Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein, in
addition to the Revolving Credit Loans provided for in Section 2.01, the
Borrower may request the issuance of Letters of Credit for the Borrower’s or any
Subsidiary’s account by any Issuing Bank (or, if agreed to by the respective
Issuing Banks, by more than one Issuing Bank under a Letter of Credit providing
for several liability of the Issuing Banks issuing such Letter of Credit), in a
form reasonably acceptable to the relevant Issuing Bank(s), at any time and from
time to time during the Revolving Credit Availability Period. Letters of Credit
issued hereunder shall constitute utilization of the Revolving Credit
Commitments. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Obligor Representative on behalf
of the Borrower or Subsidiary to, or entered into by the Borrower or any
Subsidiary with, one or more Issuing Banks relating to any Letters of Credit,
the terms and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal. Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the respective Issuing Bank(s))
to one or more Issuing Bank(s) selected by it and to the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this
Section 2.04), the amount of such Letter of Credit, the identity of the Borrower
or Subsidiary for whose account such Letter of Credit is to be issued, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the respective Issuing Bank(s), the Borrower also shall submit a letter of
credit application on the standard form of such Issuing Bank(s) in connection
with any request

25



--------------------------------------------------------------------------------



 



for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure of all of the Issuing Banks (determined for these purposes
without giving effect to the participations therein of the Revolving Credit
Lenders pursuant to paragraph (d) of this Section 2.04) shall not exceed
$1,770,000,000 (or if the Revolving Credit Commitments have been increased to a
higher amount pursuant to Section 2.08(d), such higher amount), (ii) the sum of
the total Revolving Credit Exposure plus the aggregate principal amount of
outstanding Competitive Loans shall not exceed the total Revolving Credit
Commitments and (iii) the aggregate LC Exposure of each Issuing Bank (so
determined) shall not exceed the amount that such Issuing Bank has agreed shall
be its “Maximum LC Exposure”. Any Issuing Bank listed in the table below hereby
agrees that its “Maximum LC Exposure” shall be the amount set forth opposite the
name of such Issuing Bank in such table:

          Issuing Bank   Maximum LC Exposure  
JPMorgan Chase Bank, N.A.
  $ 557,550,000  
Citibank, N.A.
  $ 557,550,000  
Bank of America, N.A.
  $ 252,667,500  
Barclays Bank PLC
  $ 252,667,500  
Wells Fargo
  $ 149,565,000  

The “Maximum LC Exposure” of any Issuing Bank that becomes such after the date
hereof pursuant to a designation by the Borrower as contemplated in the
definition of “Issuing Banks” shall be the amount specified in the written
instrument contemplated by said definition. The “Maximum LC Exposure” of any
Issuing Bank may be increased at any time pursuant to a written instrument
executed and delivered between the Borrower, such Issuing Bank and the
Administrative Agent. In no event shall any Revolving Credit Lender be obligated
to increase its Maximum LC Exposure upon an increase of Revolving Credit
Commitments pursuant to Section 2.08(d). Concurrently with any reduction of the
Revolving Credit Commitments pursuant to Section 2.10, the “Maximum LC Exposure”
of each Issuing Bank shall be automatically reduced by an amount equal to such
Issuing Bank’s LC Applicable Percentage of the amount of such reduction.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the date that is five Business Days prior to the
Revolving Credit Termination Date, provided that in the case of any Letter of
Credit having a term of longer than 12 months, the respective Issuing Bank(s)
may request that such Letter of Credit include customary early termination
rights (which shall in any event permit the respective beneficiary thereof to
draw the full amount of such Letter of Credit upon receipt of notice of
termination from such Issuing Bank(s)).
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by any Issuing
Bank(s), and without any further action on the part of such Issuing Bank(s) or
the Lenders, such Issuing Bank(s) hereby grant(s) to each Revolving Credit
Lender, and each Revolving Credit Lender hereby acquires from such Issuing
Bank(s), a participation in such Letter of Credit equal to such Revolving Credit
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Credit Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of such Issuing
Bank(s), such Revolving Credit Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank(s) and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section 2.04, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Credit Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance

26



--------------------------------------------------------------------------------



 



whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such Issuing Bank
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement (together with interest on the amount of
such LC Disbursement for the period from the date of such LC Disbursement to but
excluding the date of such reimbursement at a rate per annum equal to the
Adjusted Base Rate plus the Applicable Rate) not later than 12:00 noon, New York
City time, (i) for any Letter of Credit with a face amount of $20,000,000 or
more, on the Business Day that the Borrower receives notice of such LC
Disbursement if such notice is received prior to 10:00 a.m., New York City time,
or the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time or (ii) for any
other Letter of Credit, on the second Business Day immediately following the day
that the Borrower receives notice of such LC Disbursement, provided that, if
such LC Disbursement is not less than $1,000,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with a Revolving Credit Base Rate
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Revolving Credit Base Rate Borrowing.
          If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Credit Lender of the applicable
LC Disbursement, the payment then due from the Borrower in respect thereof and
such Revolving Credit Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Credit Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to
Revolving Credit Loans made by such Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Credit Lenders),
and the Administrative Agent shall promptly pay to the respective Issuing Bank
the amounts so received by it from the Revolving Credit Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the respective Issuing Bank or, to the extent that the Revolving
Credit Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Revolving Credit Lender pursuant to this paragraph
to reimburse the Issuing Bank for any LC Disbursement shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement. Notwithstanding anything to the contrary in this paragraph, if the
Borrower fails to make a payment in respect of an LC Disbursement when due, or
if the Borrower so instructs the Administrative Agent, the Administrative Agent
shall apply the funds provided as cash collateral pursuant to Section 2.04(i) or
Section 2.19(c) to reimburse the Issuing Banks and Revolving Credit Lenders
hereunder, as applicable.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.04 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the respective Issuing Bank(s) under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit and (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.04, constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.

27



--------------------------------------------------------------------------------



 



          Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by such Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the respective Issuing Bank; provided that the
foregoing shall not be construed to excuse an Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that:
     (i) each Issuing Bank may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
     (ii) each Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and decline to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and
     (iii) this sentence shall establish the standard of care to be exercised by
an Issuing Bank when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).
          (g) Disbursement Procedures. The Issuing Bank(s) for any Letter of
Credit shall, promptly following its receipt thereof, examine all documents
purporting to represent a demand for payment under such Letter of Credit. Such
Issuing Bank(s) shall promptly notify the Administrative Agent and the Borrower
by telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank(s) have made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank(s) and the Revolving
Credit Lenders with respect to any such LC Disbursement.
          (h) Interim Interest. If the Issuing Bank(s) for any Letter of Credit
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to
Revolving Credit Base Rate Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section 2.04, then Section 2.12(d) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of such Issuing Bank(s), except that
interest accrued on and after the date of payment by any Revolving Credit Lender
pursuant to paragraph (e) of this Section 2.04 to reimburse such Issuing Bank(s)
shall be for the account of such Lender to the extent of such payment.
     (i) Cash Collateralization. If:

28



--------------------------------------------------------------------------------



 



     (i) an Event of Default shall occur and be continuing and the Borrower
receives notice from the Administrative Agent or the Required Lenders for the
Lenders having Revolving Credit Exposures demanding the deposit of cash
collateral pursuant to this paragraph, or
     (ii) the Borrower shall be required to provide cover for LC Exposure
pursuant to Section 2.10(b),
then, in each case, the Borrower shall immediately deposit into a cash
collateral account in the name and under the control of the Administrative Agent
an amount in cash equal to, in the case of an Event of Default, the LC Exposure
as of such date plus any accrued and unpaid interest thereon and, in the case of
cover pursuant to Section 2.10(b), the amount required under Section 2.10(b);
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the LC Exposure under this Agreement.
For purposes of this Agreement, providing “cash collateral” or to “cash
collateralize” the Letters of Credit means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the Issuing Banks and the
Revolving Credit Lenders, as collateral for the LC Exposure, cash or deposit
account balances in the currency in which the Letters of Credit are denominated
and in an amount equal to the amount required to be cash collateralized pursuant
to this Section 2.04(i) and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower. The
Borrower hereby grants to the Administrative Agent, for the benefit of each
Issuing Bank and the Revolving Credit Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. All cash collateral shall be maintained in blocked, interest bearing
deposit account with the Administrative Agent.
          (j) Existing Letters of Credit. Pursuant to Section 2.04 of the
Existing Credit Agreement, the Issuing Banks have issued various “Letters of
Credit” under and as defined in the Existing Credit Agreement. On the Effective
Date, subject to the satisfaction of the conditions precedent set forth in
Article IV, each of such “Letters of Credit” under the Existing Credit Agreement
shall automatically, and without any action on the part of any Person, become a
Letter of Credit hereunder (the Borrower hereby assuming the obligations of any
“Borrower” under the Existing Credit Agreement in respect of such “Letters of
Credit”), and each of the “Issuing Banks” under the Existing Credit Agreement
that is an Issuing Bank hereunder hereby unconditionally releases each
“Revolving Credit Lender” under the Existing Credit Agreement from any liability
under such “Revolving Credit Lender’s” participation under the Existing Credit
Agreement in respect of such Letter of Credit.
          (k) Issuing Bank Agreements; Quarterly Reports to Lenders. Unless
otherwise requested by the Administrative Agent, each Issuing Bank shall report
in writing to the Administrative Agent (i) on the first Business Day of each
week, the daily activity (set forth by day) in respect of Letters of Credit
during the immediately preceding week, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof changed), it being understood that
such Issuing Bank shall not permit any issuance, renewal, extension or amendment
resulting in an increase in the amount of any Letter of Credit to occur without
first obtaining written

29



--------------------------------------------------------------------------------



 



confirmation from the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure, and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.
          Promptly following the end of each fiscal quarter, the Administrative
Agent shall furnish to the Lenders information regarding all outstanding Letters
of Credit as of the end of such fiscal quarter.
          SECTION 2.05 Competitive Bid Procedure.
          (a) Requests for Bids by the Borrower. Subject to the terms and
conditions set forth herein, from time to time during the Revolving Credit
Availability Period, the Borrower may request Competitive Bids and may (but
shall not have any obligation to) accept Competitive Bids and borrow Competitive
Loans; provided that the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans at any time shall
not exceed the total Revolving Credit Commitments. To request Competitive Bids,
the Borrower shall notify the Administrative Agent of such request by telephone,
in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, four Business Days before the date of the proposed Borrowing and, in the
case of a Fixed Rate Borrowing, not later than 10:00 a.m., New York City time,
one Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit up to (but not more than) three Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within five
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.03:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed
Rate Borrowing;
     (iv) the initial Interest Period for such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and
     (v) the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06(a).
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Revolving Credit Lenders of
the details thereof by telecopy, inviting the Revolving Credit Lenders to submit
Competitive Bids.
          (b) Making of Bids by Lenders. Each Revolving Credit Lender may (but
shall not have any obligation to) make one or more Competitive Bids to the
Borrower in response to a Competitive Bid Request. Each Competitive Bid by a
Revolving Credit Lender must be in a form approved by the Administrative Agent
and must be received by the Administrative Agent by telecopy, in the case of a

30



--------------------------------------------------------------------------------



 



Eurodollar Competitive Borrowing, not later than 9:30 a.m., New York City time,
three Business Days before the proposed date of such Competitive Borrowing, and
in the case of a Fixed Rate Borrowing, not later than 9:30 a.m., New York City
time, on the proposed date of such Competitive Borrowing. Competitive Bids that
do not conform substantially to the form approved by the Administrative Agent
may be rejected by the Administrative Agent, and the Administrative Agent shall
notify the applicable Revolving Credit Lender as promptly as practicable. Each
Competitive Bid shall specify (i) the principal amount (which shall be a minimum
of $5,000,000 and an integral multiple of $1,000,000 and which may equal the
entire principal amount of the Competitive Borrowing requested by the Borrower)
of the Competitive Loan or Loans that the Lender is willing to make, (ii) the
Competitive Bid Rate or Rates at which the Lender is prepared to make such Loan
or Loans (expressed as a percentage rate per annum in the form of a decimal to
no more than four decimal places) and (iii) the Interest Period applicable to
each such Loan and the last day thereof.
          (c) Notification of Bids by Administrative Agent. The Administrative
Agent shall promptly notify the Borrower by telecopy of the Competitive Bid Rate
and the principal amount specified in each Competitive Bid and the identity of
the Revolving Credit Lender that shall have made such Competitive Bid.
          (d) Acceptance of Bids by the Borrower. Subject only to the provisions
of this paragraph, the Borrower may accept or reject any Competitive Bid. The
Borrower shall notify the Administrative Agent by telephone, confirmed by
telecopy in a form approved by the Administrative Agent, whether and to what
extent it has decided to accept or reject each Competitive Bid, in the case of a
Eurodollar Competitive Borrowing, not later than 10:30 a.m., New York City time,
three Business Days before the date of the proposed Competitive Borrowing, and
in the case of a Fixed Rate Borrowing, not later than 11:00 a.m., New York City
time, on the proposed date of the Competitive Borrowing; provided that (i) the
failure of the Borrower to give such notice shall be deemed to be a rejection of
each Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made
at a particular Competitive Bid Rate if the Borrower rejects a Competitive Bid
made at a lower Competitive Bid Rate, (iii) the aggregate amount of the
Competitive Bids accepted by the Borrower shall not exceed the aggregate amount
of the requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, the
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause
(iv) above, the amounts shall be rounded to integral multiples of $1,000,000 in
a manner determined by the Borrower. A notice given by the Borrower pursuant to
this paragraph shall be irrevocable.
          (e) Notification of Acceptances by the Administrative Agent. The
Administrative Agent shall promptly notify each bidding Revolving Credit Lender
by telecopy whether or not its Competitive Bid has been accepted (and, if so,
the amount and Competitive Bid Rate so accepted), and each successful bidder
will thereupon become bound, subject to the terms and conditions hereof, to make
the Competitive Loan in respect of which its Competitive Bid has been accepted.
          (f) Bids by the Administrative Agent. If the Administrative Agent
shall elect to submit a Competitive Bid in its capacity as a Lender, it shall
submit such Competitive Bid directly to the

31



--------------------------------------------------------------------------------



 



Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.
          SECTION 2.06 Funding of Borrowings.
          (a) Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that Revolving Credit Base Rate Loans made to
finance the reimbursement of an LC Disbursement under any Letter of Credit as
provided in Section 2.04(e) shall be remitted by the Administrative Agent to the
respective Issuing Bank for such Letter of Credit.
          (b) Presumption by Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section 2.06 and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at the Federal Funds Effective Rate. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.
          SECTION 2.07 Interest Elections for Syndicated Borrowings.
          (a) Elections by Borrower. Each Syndicated Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Syndicated Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Syndicated Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.07. The Borrower may elect different
options for continuations and conversions with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Competitive Borrowings, which may not be
converted or continued.
          (b) Notice of Elections. To make an election pursuant to this
Section 2.07, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower was requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.

32



--------------------------------------------------------------------------------



 



          (c) Information in Election Notices. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.03:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options for continuations or conversions are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Notice by Administrative Agent to Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
          (e) Presumption if No Notice. If the Borrower fails to deliver a
timely Interest Election Request with respect to a Syndicated Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Base Rate Borrowing.
Notwithstanding any contrary provision hereof, if the Borrower shall default in
the payment of any principal of or interest on any Loan, or any reimbursement
obligation in respect of any LC Disbursement, and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
such default is continuing (i) no outstanding Syndicated Borrowing may be
converted to or continued as a Syndicated Eurodollar Borrowing and (ii) unless
repaid, each Syndicated Eurodollar Borrowing shall be converted to a Base Rate
Borrowing at the end of the Interest Period applicable thereto.
          SECTION 2.08 Termination. Reduction and Incremental Facilities.
          (a) Termination of Commitments. Unless previously terminated, the
Revolving Credit Commitments shall terminate at the close of business on the
Revolving Credit Termination Date.
          (b) Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Revolving Credit Commitments;
provided that (i) each reduction of the Revolving Credit Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Borrower shall not terminate or reduce the Revolving
Credit Commitments if, after giving effect to any concurrent prepayment of Loans
in accordance with Section 2.10, the sum of the Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans would exceed the
total Revolving Credit Commitments.

33



--------------------------------------------------------------------------------



 



          (c) Notice of Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce Commitments under
paragraph (b) of this Section 2.08 at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section 2.08 shall be
irrevocable; provided that a notice of termination of Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of Commitments shall be permanent. Each reduction of Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.
          (d) Increase of Revolving Credit Commitments; Addition of Incremental
Term Loans.
     (i) Requests for Incremental Facilities. The Borrower may, at any time,
request that the existing Lenders or other lending entities provide additional
revolving commitments hereunder (any such increase, an “Incremental Revolving
Facility”) and/or add one or more term loan facilities hereunder (each, an
“Incremental Term Facility”; any term loans thereunder, “Incremental Term
Loans”; the Incremental Term Facilities, together with any Incremental Revolving
Facility, the “Incremental Facilities”), (x) by having an existing Lender (each
an “Increasing Lender”) agree to increase its then existing Revolving Credit
Commitment or to provide Incremental Term Loans and/or (y) by adding as a new
Lender hereunder (each an “Assuming Lender”) any Person which shall agree to
provide a Revolving Credit Commitment or Incremental Term Loans hereunder, in
each case with the consent of the Administrative Agent and, in the case of any
Incremental Revolving Facility, each Issuing Bank. For avoidance of doubt, no
existing Lender shall be required to agree to provide or participate in any
Incremental Facility. Any request for an Incremental Facility shall be made by
notice to the Administrative Agent given by the Borrower specifying the amount
and type of the relevant Incremental Facility, the existing or new Lender or
Lenders providing such Incremental Facility and the date on which such increase
is to be effective (the “Incremental Date”), which shall be a Business Day at
least three Business Days after delivery of such notice; provided that:
     (A) the minimum amount of Incremental Term Loans or the increase in
Revolving Credit Commitments on any Incremental Date shall be $50,000,000 (and
integral multiples of $25,000,000 in excess thereof);
     (B) immediately after giving effect to any Incremental Facility, the sum of
(i) the total amount of Revolving Commitments then in effect, (ii) the
outstanding principal balance of any Incremental Term Loans, (iii) the
outstanding principal balance of the EDC Indebtedness and (iv) any other
Indebtedness (assuming all relevant commitments to lend are fully drawn)
incurred after the Effective Date and permitted to exist under Section 6.01
(excluding Indebtedness permitted pursuant to paragraphs (c), (g), (i), (j) and
(o) thereof) that is Indenture Pari Passu Debt, shall not exceed the amount
equal to 15% of Consolidated Net Tangible Assets;
     (C) no Default shall have occurred and be continuing on such Incremental
Date or shall result from the proposed Incremental Facility;

34



--------------------------------------------------------------------------------



 



     (D) the representations and warranties contained in this Agreement shall be
true and correct on and as of the Incremental Date as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date);
     (E) the Borrower shall be in pro forma compliance with the financial
covenants set forth in Section 6.05 on and as of the Incremental Date; and
     (F) (i) in the case of any Incremental Term Facility, the maturity date
thereof shall not be earlier than 90 days following the Revolving Credit
Termination Date and the amortization payable thereunder shall not exceed 1% per
annum of the principal amount of the Incremental Term Loans thereunder and
(ii) in the case of any Incremental Revolving Facility, the maturity date or
commitment termination date thereof shall not be earlier than the Revolving
Credit Termination Date and such Incremental Revolving Facility shall not
require any scheduled commitment reductions prior to the Revolving Credit
Termination Date (other than such reductions as are applicable to the Revolving
Credit Loans as in effect prior to such Incremental Revolving Facility).
     (ii) Effectiveness of Incremental Facilities. Each Assuming Lender, if any,
shall become a Lender hereunder as of the Incremental Date; the Revolving Credit
Commitment of each Increasing Lender and Assuming Lender shall be increased or
effective, if and as applicable, on the Incremental Date; and each Increasing
Lender and Assuming Lender shall be obligated to make Incremental Term Loans, if
applicable, on the Incremental Date; in each case, provided that:
     (x) the Administrative Agent shall have received on or prior to 1:00 p.m.,
New York City time, on such Incremental Date a certificate of a Financial
Officer of the Borrower stating that each of the applicable conditions to such
Incremental Facilities set forth in this Section 2.08(d) has been satisfied; and
     (y) with respect to each Assuming Lender and each Increasing Lender, the
Administrative Agent shall have received, on or prior to 1:00 p.m., New York
City time, on such Incremental Date, an executed Incremental Agreement.
     (iii) Recordation into Register. Upon its receipt of an agreement referred
to in clause (ii)(y) above executed by an Assuming Lender or Increasing Lender,
as applicable, together with the certificate referred to in clause (ii)(x)
above, the Administrative Agent shall, if such agreement has been completed,
(x) accept such agreement, (y) record the information contained therein in the
Register and (z) give prompt notice thereof to the Borrower.
     (iv) Adjustments of Borrowings upon Effectiveness of Incremental
Facilities. If any Revolving Credit Loans shall be outstanding, the Borrower
will borrow from each of the Increasing Lenders and Assuming Lenders providing
the applicable Incremental Revolving Facility, and such Increasing Lenders and
Assuming Lenders shall have made Revolving Credit Loans to the Borrower (in the
case of Revolving Credit Eurodollar Loans, with Interest Period(s) ending on the
date(s) of any then outstanding Interest Period(s)), and (notwithstanding the
provisions in this Agreement requiring that borrowings and prepayments be made
ratably in accordance with the principal amounts of the Loans of any Class held
by the Lenders) the Borrower shall prepay the Revolving Credit Loans held by the
other Revolving Credit Lenders (other than the Increasing Lenders and Assuming
Lenders) in such amounts as may be necessary, together with any amounts payable
under Section 2.15 as a result of such prepayment, so that

35



--------------------------------------------------------------------------------



 



after giving effect to such Revolving Credit Loans and prepayments, the
Revolving Credit Loans (and Interest Period(s) of Revolving Credit Eurodollar
Loan(s)) shall be held by the Revolving Credit Lenders pro rata in accordance
with the respective amounts of their Revolving Credit Commitments (as modified
hereby).
          SECTION 2.09 Repayment of Loans: Evidence of Debt.
          (a) Revolving Credit Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Revolving
Credit Lender the then unpaid principal amount of such Lender’s Revolving Credit
Loans in full on the Revolving Credit Termination Date.
          (b) Incremental Term Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of any Increasing
Lender or Assuming Lender providing Incremental Term Loans the principal of the
Incremental Term Loans on the applicable maturity date.
          (c) Competitive Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of the applicable Lender or
Lenders that made the Competitive Bid Loans the then unpaid principal amount of
each Competitive Loan on the last day of the Interest Period applicable to such
Loan.
          (d) Maintenance of Loan Accounts by Lenders. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan held by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.
          (e) Maintenance of Loan Accounts by Administrative Agent. The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan outstanding hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (f) Effect of Loan Accounts. The entries made in the accounts
maintained pursuant to paragraph (d) or (e) of this Section 2.09 shall be prima
facie evidence of the existence and amounts of the obligations recorded therein,
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.
          (g) Promissory Notes. Any Lender may request that Loans held by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
          SECTION 2.10 Prepayment of Loans.
          (a) Optional Prepayment. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing of any Class in whole or in part,
subject to prior notice in

36



--------------------------------------------------------------------------------



 



accordance with paragraph (c) of this Section 2.10, provided that the Borrower
shall not have the right to prepay any Competitive Loan without the prior
consent of the Lender thereof. Revolving Credit Loans may be prepaid by the
Borrower in aggregate amounts that are (x) in the case of Eurodollar Loans, an
integral multiple of $1,000,000 and not less than $10,000,000 and (y) in the
case of Adjusted Base Rate Loans, an integral multiple of $500,000 and not less
than $5,000,000.
          (b) Mandatory Prepayments. The Borrower shall prepay the Loans
hereunder and the Commitments shall be subject to automatic reduction, as
follows:
     (i) Revolving Credit Loans. The Borrower shall from time to time prior to
the Revolving Credit Termination Date prepay the Revolving Credit Loans and
Competitive Loans (and/or provide cover for LC Exposure as specified in
Section 2.04(i)) in such amounts as shall be necessary so that at all times the
sum of the total Revolving Credit Exposures plus the aggregate principal amount
of all Competitive Loans do not exceed the total Revolving Credit Commitments.
Any prepayment pursuant to this paragraph shall be applied, first, to Revolving
Credit Loans outstanding, second, as cover for LC Exposure as specified in
Section 2.04(i) and third, to Competitive Loans outstanding.
     (ii) All Loans, etc. The Borrower shall prepay the Loans hereunder and the
Commitments shall be subject to automatic permanent reduction, as follows:
     (x) Change in Control. Upon the occurrence of any Change in Control, unless
the Required Lenders of the respective Class shall elect otherwise, the Borrower
shall prepay the Loans hereunder in full (and provide cover for LC Exposure as
specified in Section 2.04(i)) plus any accrued and unpaid interest thereon, and
the Commitments hereunder of such Class shall be automatically terminated.
     (y) Asset Sales. Together with each delivery of financial statements
pursuant to Section 5.01(a) or 5.01(b), the Borrower shall deliver to the
Administrative Agent a statement (a “Net Cash Proceeds Statement”) setting forth
in reasonable detail the aggregate amount of Net Cash Proceeds received during
the last fiscal quarter covered by such financial statements (the “Current Net
Cash Proceeds”). If the aggregate amount of the Current Net Cash Proceeds when
taken together with the aggregate amount of Net Cash Proceeds received in prior
fiscal quarters as to which a prepayment of the Indebtedness hereunder or the
EDC Indebtedness has not yet been made under this paragraph (other than as a
result of the proviso hereto or the requirement to only use 50% of Excess
Disposition Proceeds to make prepayments) shall exceed $1,000,000,000 in the
aggregate (such excess amount, the “Excess Disposition Proceeds”) then, not
later than five Business Days after the delivery of the applicable Net Cash
Proceeds Statement (or if such Net Cash Proceeds Statement shall not be
delivered in conformity with the terms hereof, five Business Days after the date
such Net Cash Proceeds Statement was required to be delivered), the Borrower
shall apply 50% of such Excess Disposition Proceeds towards the prepayment of
(A) the Loans and the reduction of the Commitments as set forth in sub-clause
(z) of this paragraph (and/or provide cover for LC Exposure as specified in
Section 2.04(i)) and (B) the EDC Indebtedness (but only to the extent required
under the EDC Credit Agreement), pro rata based on their respective outstanding
principal amount of loans thereunder as of the end of the period covered by the
applicable financial statements (treating, for such purpose, as outstanding
loans, the aggregate outstanding LC Exposure and the unused portion of the
Commitments); provided that the Borrower shall not be required to make a
prepayment under this sub-clause (y) to the extent that (1) the Borrower states
in the applicable Net Cash Proceeds

37



--------------------------------------------------------------------------------



 



Statement that all or any portion of such Net Cash Proceeds (or an equivalent
amount) is to be reinvested (or has been reinvested) in any assets used or to be
used by the Borrower and its Subsidiaries in the same or similar or related line
of business, and (2) such Net Cash Proceeds (or an equivalent amount) are or
have been or will be in fact so applied to such reinvestment within twelve
months of the related Asset Sale or Recovery Event.
     (z) Application. All amounts to be applied in connection with prepayments
and Commitment reductions hereunder made pursuant to sub-clause (x) and (y) of
this paragraph shall be applied to the permanent reduction of the aggregate
amount of the Revolving Credit Commitments whether or not any Loans are
outstanding (and to the extent that, after giving effect to such reduction, the
sum of the total Revolving Credit Exposures plus the aggregate outstanding
principal amount of all Competitive Loans would exceed the total Revolving
Credit Commitments, the Borrower shall first, prepay Revolving Credit Loans,
second, provide cover for LC Exposure as specified in Section 2.04(i) and third,
prepay Competitive Loans in an aggregate amount equal to such excess).
          (c) Notification of Prepayments. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
under paragraph (a) of this Section 2.10 (i) in the case of prepayment of a
Syndicated Eurodollar Borrowing or of a Competitive Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of a Base Rate Borrowing, not later
than 11:00 a.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of Commitments as contemplated by Section 2.08, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08. Promptly following receipt of any such notice relating to a
Syndicated Borrowing or Competitive Borrowing, the Administrative Agent shall
advise the Lenders holding Loans of such Class of the contents thereof.
          (d) Prepayments Accompanied by Interest. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12.
          SECTION 2.11 Fees.
          (a) Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
a rate per annum equal to the Applicable Rate, on the daily average unused
amount of the Revolving Credit Commitment of such Lender during the period from
and including the Effective Date to but excluding the date on which such
Revolving Credit Commitment terminates. Accrued commitment fees shall be payable
in arrears on each Quarterly Date and on the date on which the Revolving Credit
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
          (b) Letter of Credit Fees. The Borrower agrees to pay with respect to
Letters of Credit outstanding hereunder the following fees:
     (i) to the Administrative Agent for the account of each Revolving Credit
Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at a rate per annum equal to the Applicable Rate used
in determining interest on Revolving Credit

38



--------------------------------------------------------------------------------



 



Eurodollar Loans, on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Revolving Credit Commitment terminates
and the date on which there shall no longer be any Letters of Credit outstanding
hereunder; and
     (ii) to each Issuing Bank (x) a fronting fee, which shall accrue at the
rate of 1/4 of 1% per annum on the average daily amount of the LC Exposure of
such Issuing Bank (determined for these purposes without giving effect to the
participations therein of the Revolving Credit Lenders pursuant to paragraph
(d) of Section 2.04, and excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Credit Commitments and the date on which there shall no longer be any
Letters of Credit of such Issuing Bank outstanding hereunder, and (y) such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Accrued participation fees and fronting fees shall be payable in arrears on each
Quarterly Date and on the date the Revolving Credit Commitments terminate,
commencing on the first such date to occur after the date hereof, provided that
any such fees accruing after the date on which the Revolving Credit Commitments
terminate shall be payable on demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
          (c) Agency Fees. The Borrower agrees to pay to the Administrative
Agent, for its own respective account, fees payable in the amounts and at the
times separately agreed upon in writing upon between the Borrower and the
Administrative Agent.
          (d) Payment of Fees. All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent for
distribution to the Lenders entitled thereto. Fees paid shall not be refundable
under any circumstances, absent manifest error in the determination thereof.
          SECTION 2.12 Interest.
          (a) Base Rate Borrowings. The Loans comprising each Base Rate
Borrowing shall bear interest at a rate per annum equal to the Adjusted Base
Rate plus the Applicable Rate.
          (b) Eurodollar Borrowings. The Loans comprising each Eurodollar
Borrowing shall bear interest at a rate per annum equal to (i) in the case of a
Revolving Credit Loan, the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate; (ii) in the case of an Incremental
Term Facility, the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, or (iii) in the case of a Competitive Loan,
the LIBO Rate for the Interest Period in effect for such Borrowing plus (or
minus as applicable) the Margin applicable to such Loan.
          (c) Fixed Rate Borrowings. Each Fixed Rate Loan shall bear interest at
the Fixed Rate applicable to such Loan.
          (d) Default Interest. Notwithstanding the foregoing, if any principal
of or interest on any Loan or any fee or other amount payable by the Obligors
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue

39



--------------------------------------------------------------------------------



 



principal of any Loan, 2.00% plus the rate otherwise applicable to such Loan as
provided above, (ii) in the case of any interest on any Loan, 2.00% plus the
rate applicable to the Loan in respect of which such interest is payable and
(iii) in the case of any fee or other amount that does not relate to a Loan of a
particular type, at a rate per annum equal to 2.00% plus the Adjusted Base Rate.
          (e) Payment of Interest. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to paragraph (d) of this Section 2.12 shall be
payable on demand, (ii) in the event of any repayment or prepayment of any
Eurodollar Loan, accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment, (iii) in the event
of any conversion of any Syndicated Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion and (iv) all accrued interest on
Revolving Credit Loans shall be payable upon termination of the Revolving Credit
Commitments.
          (f) Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Adjusted Base Rate at times when the Adjusted Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Adjusted
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
          SECTION 2.13 Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate (in the case of a Syndicated
Eurodollar Borrowing) or the LIBO Rate (in the case of a Competitive Eurodollar
Borrowing) for such Interest Period; or
     (b) if such Borrowing is of a particular Class of Loans, the Administrative
Agent is advised by the Required Lenders of such Class (or, in the case of a
Competitive Eurodollar Loan, any Lender that is required to make such Loan) that
the Adjusted LIBO Rate (in the case of a Syndicated Eurodollar Borrowing) or the
LIBO Rate (in the case of a Competitive Eurodollar Borrowing), as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their respective Loans (or its Loan) of such
Class included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
continuation of any Syndicated Borrowing as, a Syndicated Eurodollar Borrowing
shall be ineffective, (ii) if any Borrowing Request requests a Syndicated
Eurodollar Borrowing, such Syndicated Borrowing shall be made as a Base Rate
Borrowing and (iii) any request by the Borrower for a Eurodollar Competitive
Borrowing shall be ineffective; provided that if the circumstances giving rise
to such notice do not affect all the Lenders, then requests by the Borrower for
Competitive Eurodollar Borrowings may be made to Lenders that are not affected
thereby.
          SECTION 2.14 Increased Costs.

40



--------------------------------------------------------------------------------



 



     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank; or
     (ii) impose on any Lender or Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans or Fixed Rate
Loans made by such Lender or any Letter of Credit or participation therein; or
and the result of any of the foregoing shall be to increase the cost to such
Lender (or, in the case of (ii) to such Lender or Issuing Bank) of making or
maintaining any Eurodollar Loan or Fixed Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or any
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
          (b) Capital Requirements. If any Lender or Issuing Bank reasonably
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, or
such Lender’s or Issuing Bank’s holding company, for any such reduction
suffered.
          (c) Certificates from Lenders. A certificate of a Lender or Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.14 shall be delivered to the Borrower and
shall be conclusive so long as it reflects a reasonable basis for the
calculation of the amounts set forth therein and does not contain any manifest
error. The Borrower shall pay such Lender or Issuing Bank the amount shown as
due on any such certificate within 10 days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section 2.14 shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section 2.14 for any increased costs or
reductions incurred more than six months prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.
          (e) Competitive Loans. Notwithstanding the foregoing provisions of
this Section, a Lender shall not be entitled to compensation pursuant to this
Section in respect of any Competitive Loan

41



--------------------------------------------------------------------------------



 



if the Change in Law that would otherwise entitle it to such compensation shall
have been publicly announced prior to submission of the Competitive Bid pursuant
to which such Loan was made.
          SECTION 2.15 Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan or Fixed Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Syndicated Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Syndicated Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice is
permitted to be revocable and is revoked in accordance herewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan or (e) the assignment of any Syndicated Eurodollar Loan other
than on the last day of the Interest Period applicable thereto or of any
Competitive Loan as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.
          In the case of a Eurodollar Loan, the loss to any Lender attributable
to any such event shall be deemed to include an amount determined by such Lender
to be equal to the excess, if any, of (i) the amount of interest that such
Lender would pay for a deposit equal to the principal amount of such Loan for
the period from the date of such payment, conversion, failure or assignment to
the last day of the then current Interest Period for such Loan (or, in the case
of a failure to borrow, convert or continue, the duration of the Interest Period
that would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate (in
the case of a Syndicated Eurodollar Loan) or the LIBO Rate (in the case of a
Competitive Eurodollar Loan) for such Interest Period, over (ii) the amount of
interest that such Lender would earn on such principal amount for such period if
such Lender were to invest such principal amount for such period at the interest
rate that would be bid by such Lender (or an affiliate of such Lender) for U.S.
dollar deposits from other banks in the eurodollar market at the commencement of
such period. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section 2.15 shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
          SECTION 2.16 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Obligors hereunder or under any other Loan Document shall
be made free and clear of, and without deduction for any Indemnified Taxes or
Other Taxes (except to the extent that, after request by the Obligor
Representative, the respective Lender shall have failed to deliver the documents
referred to in paragraph (f) of this Section 2.16); provided that if the
Obligors shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.16) the Administrative Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Obligors shall
make such deductions and (iii) the Obligors shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
          (b) Other Taxes. In addition the Obligors shall pay, or at the option
of the Administrative Agent reimburse it for the payment of, any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
          (c) Indemnification by Obligors. The Obligors shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 30 days after
written demand therefor, for the full

42



--------------------------------------------------------------------------------



 



amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16) paid by the Administrative Agent, such Lender or Issuing Bank, as
the case may be (and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto during the period prior to the Obligors making
the payment demanded under this paragraph (c)), whether or not such Indemnified
Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Obligor Representative by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or an Issuing Bank, shall be conclusive absent manifest error.
          (d) Indemnification of the Administrative Agent. Each Lender shall
indemnify the Administrative Agent within 10 days after the demand thereof, for
the full amount of any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent, and together with all interest,
penalties, reasonable costs and expenses arising therefrom or with respect
thereto, whether or not such Excluded Taxes were correctly or legally imposed or
asserted by the relevant Government Authority. A certificate as to the amount of
such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.
          (e) Receipt for Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Obligors to a Governmental Authority,
the Obligor Representative shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
          (f) Forms Requirements.
     (i) Each Foreign Lender (or assignee or Participant, as applicable) shall
deliver to the Obligor Representative and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) two copies of either U.S. Internal Revenue Service (“IRS”)
Form W-8BEN, Form W-8ECI or Form W-8IMY (together with any applicable underlying
IRS forms), or, in the case of a Foreign Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit D and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Foreign Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on payments under this Agreement and the other Loan Documents. Such forms
shall be delivered by each Foreign Lender on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the Obligor Representative or the Administrative
Agent. In addition, each Foreign Lender shall deliver such forms promptly upon
the obsolescence or invalidity of any form previously delivered by such Foreign
Lender. Each Foreign Lender shall promptly notify the Obligor Representative and
the Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Obligor
Representative (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.
     (ii) Any Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Obligors
are located, or any treaty to which such jurisdiction is a party, with respect
to payments under this Agreement shall deliver

43



--------------------------------------------------------------------------------



 



to the Obligor Representative (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Obligor Representative, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate; provided that such Lender is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
judgment such completion, execution or submission would not materially prejudice
the legal or commercial position of such Lender.
          (g) Treatment of Certain Refunds. If the Administrative Agent, a
Lender or an Issuing Bank determines, in its reasonable discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Obligor or with respect to which any Obligor have paid
additional amounts pursuant to this Section, it shall pay to such Obligor an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Obligor under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that such Obligor,
upon the request of the Administrative Agent, such Lender or such Issuing Bank,
agree to repay the amount paid over to such Obligor (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such Issuing Bank in the event the
Administrative Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or any Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.
          SECTION 2.17 Payments Generally: Pro Rata Treatment: Sharing of
Set-Offs.
          (a) Payments by Obligors. The Obligors shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or
otherwise) or under any other Loan Document prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at such of its offices
in New York City as shall be notified to the relevant parties from time to time,
except payments to be made directly to an Issuing Bank as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof, and the
Obligors shall have no liability in the event timely or correct distribution of
such payments is not so made. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in U.S. dollars.
          (b) Application if Payments Insufficient. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

44



--------------------------------------------------------------------------------



 



          (c) Pro Rata Treatment. Except to the extent otherwise provided
herein. (i) each Syndicated Borrowing of a particular Class from the Lenders
under Section 2.01 hereof shall be made from the relevant Lenders, each payment
of commitment fees under Section 2.11 hereof in respect of Commitments of a
particular Class shall be made for account of the relevant Lenders, and each
termination or reduction of the amount of the Commitments of a particular Class
under Section 2.08 hereof shall be applied to the respective Commitments of such
Class of the relevant Lenders, pro rata according to the amounts of their
respective Commitments of such Class; (ii) Syndicated Eurodollar Loans of any
Class having the same Interest Period shall be allocated pro rata among the
relevant Lenders according to the amounts of their Commitments of such Class (in
the case of the making of Syndicated Loans) or their respective Loans of such
Class (in the case of conversions and continuations of Syndicated Loans);
(iii) each payment or prepayment by the Borrower of principal of Syndicated
Loans of a particular Class shall be made for account of the relevant Lenders
pro rata in accordance with the respective unpaid principal amounts of the
Syndicated Loans of such Class held by them; (iv) each payment by the Borrower
of interest on Syndicated Loans of a particular Class shall be made for account
of the relevant Lenders pro rata in accordance with the amounts of interest on
such Syndicated Loans then due and payable to the respective Lenders; and
(v) each payment by the Borrower of participation fees in respect of Letters of
Credit shall be made for the account of the Revolving Credit Lenders pro rata in
accordance with the amount of participation fees then due and payable to the
Revolving Credit Lenders.
          (d) Sharing of Payments by Lenders. If, at any time after the
occurrence and during the continuance of an Event of Default hereunder, any
Lender shall, by exercising any right of set-off or counterclaim or otherwise
(including through voluntary prepayment by the Borrower), obtain payment in
respect of any principal of or interest on any of its Syndicated Loans (or
participations in LC Disbursements) of any Class resulting in such Lender
receiving payment of a greater proportion of the aggregate principal amount of
its Syndicated Loans (and participations in LC Disbursements) of such Class and
accrued interest thereon than the proportion of such amounts received by any
other Lender of such Class or any other Class, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Syndicated Loans (and LC Disbursements) of the other Lenders to the extent
necessary so that the benefit of such payments shall be shared by all the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Syndicated Loans (and participations in LC
Disbursements); provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans (or participations in LC Disbursements) to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Obligors consent to the
foregoing and agree, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Obligors’ rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Obligors in the amount of such participation.
          (e) Presumptions of Payment. Unless the Administrative Agent shall
have received notice from the Obligor Representative prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
any Issuing Bank entitled thereto (the “Applicable Recipient”) hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Applicable Recipient
the amount due. In such event, if the Borrower has not in fact made such
payment, then each Applicable Recipient severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Applicable

45



--------------------------------------------------------------------------------



 



Recipient with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate.
          (f) Certain Deductions by Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.04(d),
2.04(e), 2.06(b) or 2.17(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Section until all such
unsatisfied obligations are fully paid.
          SECTION 2.18 Mitigation Obligations: Replacement of Lenders.
          (a) Designation of Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Obligors are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such Lender shall, if requested by the
Obligor Representative, use reasonable efforts to designate a different lending
office for funding or booking its Loans (or participations in LC Disbursements)
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not cause such
Lender and its lending office(s) to suffer any economic, legal or regulatory
disadvantage; provided, that nothing in this Section shall affect or postpone
any of the obligations of the Obligors or the rights of any Lender pursuant to
Section 2.14 or 2.16. The Obligors hereby agree to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
          (b) Replacement of Lenders — Increased Costs. Etc. If any Lender
requests compensation under Section 2.14, or if the Obligors are required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, or if any Lender becomes a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent given by the Obligor
Representative, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement (other than any
outstanding Competitive Loans held by it) to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Credit
Commitment is being assigned, each Issuing Bank), which consents shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, other than
Competitive Loans (and participations in LC Disbursements), accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Obligors (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments;
provided, further, that until such time as such replacement shall be
consummated, the Obligor shall pay all additional amounts (if any) required
pursuant to Section 2.14 or 2.16, as the case may be. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. No assignment
pursuant to this Section 2.18(b) shall be deemed to impair any claim that the
Borrower may have against any Lender that defaults in its obligation to fund
Loans hereunder.

46



--------------------------------------------------------------------------------



 



          (c) Replacement of Lenders — Amendments. If, in connection with a
request by the Borrower to obtain the consent of the Lenders to a waiver,
amendment or modification of any of the provisions of this Agreement that
requires the consent of all of the Lenders or all affected Lenders under
Section 9.02, one or more Lenders (the “Declining Lenders”) having Loans, LC
Exposure and unused Commitments representing not more than 50% of the sum of the
total Loans, LC Exposure and unused Commitments at such time have declined to
agree to such request, then the Borrower may, at its sole expense and effort,
upon notice to such Lender(s) and the Administrative Agent given by the
Borrower, require all (but not less than all) of such Declining Lenders to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all their interests, rights and
obligations under this Agreement to one or more assignees that shall assume such
obligations (any of which assignees may be another Lender, if a Lender accepts
such assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Credit
Commitment is being assigned, each Issuing Bank), which consents shall not
unreasonably be withheld or delayed, (ii) each such Declining Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
(and participations in LC Disbursements), accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under any other Loan Document,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Obligors (in the case of all other amounts) and
(iii) the Obligors shall have paid to each of the Lenders compensation in an
amount equivalent (taking into account the total Commitments, LC Exposure and
Loans of such other Lenders) to any compensation required to induce the
assignees to take such assignment from the Declining Lenders.
          SECTION 2.19 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11;
          (b) the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02); provided, that this clause
(b) shall not apply in the case of a waiver, amendment or modification requiring
the consent of all Lenders or each Lender affected thereby (other than with
respect to Section 9.02(b)(iii));
          (c) if LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:
     (i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Revolving Commitments and
(y) the conditions set forth in Section 4.02 are satisfied at the time such
Lender becomes a Defaulting Lender and its LC Exposure is reallocated;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (which notice shall be promptly delivered by
the Administrative Agent upon the failure of the reallocation in clause
(i) above to be fully effected) cash collateralize such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above), which cash collateral shall be deposited into a cash collateral
account in the name of and under

47



--------------------------------------------------------------------------------



 



the control of the Administrative Agent, in accordance with the procedures set
forth in Section 2.04(i) for so long as such LC Exposure is outstanding;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.19(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.19(c), then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
     (v) if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to Section 2.19(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated;
          (d) so long as any Revolving Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that 100% of the related exposure will be covered
by the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.19(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and Defaulting Lenders shall not participate therein); and
          (e) (i) if a Bankruptcy Event with respect to the Parent of any
Revolving Lender shall occur following the date hereof and for so long as such
event shall continue or (ii) the Issuing Bank has a good faith belief that any
Revolving Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Revolving Lender commits to extend credit, the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Issuing Bank shall have entered into arrangements with the
Borrower or such Revolving Lender, satisfactory to the Issuing Bank, to defease
any risk to the Issuing Bank in respect of such Revolving Lender hereunder.
          In the event that the Administrative Agent, the Borrower and each
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Revolving Lender to be a Defaulting Lender, then the LC
Exposure of the Revolving Lenders shall be readjusted to reflect the inclusion
of such Revolving Lender’s Commitment and on such date such Revolving Lender
shall purchase at par such of the Revolving Credit Loans of the other Revolving
Lenders (other than Competitive Loans) as the Administrative shall determine may
be necessary in order for such Revolving Lender to hold such Revolving Credit
Loans in accordance with its Applicable Percentage.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Lenders and the
Administrative Agent, as to itself and each of its Subsidiaries, that:

48



--------------------------------------------------------------------------------



 



          SECTION 3.01 Organization: Powers. The Borrower is duly organized,
validly existing and in good standing under the laws of the State of Kansas.
Each Obligor is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, except where the failure to be in good
standing or to be so qualified could not reasonably be expected to result in a
Material Adverse Effect. Each Obligor has all requisite power and authority
under its respective organizational documents to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
          SECTION 3.02 Authorization; Enforceability. The Transactions are
within the corporate or other equivalent power of each Obligor and have been
duly authorized by all necessary corporate and, if required, stockholder or
other action on the part of such Obligor. Each Loan Document to which any
Obligor is a party has been duly executed and delivered by such Obligor and
constitutes a legal, valid and binding obligation of such Obligor, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
          SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, (b) will not violate any
applicable law, policy or regulation or the charter, by-laws or other
organizational documents of any Obligor or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower, or any of its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower, (d) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon any Subsidiary Guarantor,
or any of its assets, or give rise to a right thereunder to require any payment
to be made by any Subsidiary Guarantor, and (e) will not result in the creation
or imposition of any Lien on any asset of the Obligors.
          SECTION 3.04 Financial Condition: No Material Adverse Change.
          (a) Financial Statements. The Borrower has heretofore delivered to the
Lenders the following financial statements:
     (i) the audited consolidated balance sheet and statements of operations,
changes in stockholders’ equity and cash flows of the Borrower and its
Subsidiaries as of and for the fiscal years ended December 31, 2008 and
December 31, 2009, reported on by KPMG LLP, independent public accounts; and
     (ii) the unaudited interim consolidated balance sheet and statements of
operations, changes in stockholders’ equity and cash flows of the Borrower and
its Subsidiaries as of and for the three-, six- and nine-month periods ended
March 31, 2009, June 30, 2009 and September 30, 2009, respectively, certified by
a Financial Officer of the Borrower, prepared on an actual basis.
Such financial statements present fairly, in all material respects, the actual
and pro forma consolidated financial position and results of operations and cash
flows of the Borrower and its Subsidiaries as of such dates and for such periods
in each case (other than with respect to such pro forma statements) in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of all interim balance sheets of the Borrower.

49



--------------------------------------------------------------------------------



 



          (b) No Material Adverse Change. Since December 31, 2009, there has
been no material adverse change in the business, assets, operations or financial
condition of the Borrower and its Subsidiaries, taken as a whole.
          (c) No Material Undisclosed Liabilities. The Borrower does not have on
the Effective Date any contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments in each case that are material, except as referred to or
reflected or provided for in the balance sheets as at December 31, 2009 referred
to above and the footnotes thereto.
          SECTION 3.05 Properties.
          (a) Title Generally. The Borrower and the Subsidiary Guarantors have
good title to, or valid leasehold interests in, all of their real and personal
property, except for defects in title that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
          (b) Intellectual Property. The Borrower and its Subsidiaries own, or
are licensed to use, all of their trademarks, trade names, copyrights, patents
and other intellectual property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, and the use thereof by the Borrower and its Subsidiaries does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 3.06 Litigation and Environmental Matters.
          (a) Litigation Generally. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve any of the Loan
Documents or the Transactions.
          (b) Environmental Matters. Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or any obligation to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) is
subject to any Environmental Liability, or (iii) has received written, or to the
knowledge of the Borrower, oral notice of any claim with respect to any
unsatisfied Environmental Liability or has received any ongoing inquiry,
allegation, notice or other communication from any Governmental Authority
concerning its compliance with any Environmental Law.
          SECTION 3.07 Compliance with Laws and Agreements. The Borrower and its
Subsidiaries and their respective ERISA affiliates are in compliance with all
laws, regulations, policies and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
          SECTION 3.08 Investment Company Status. Neither the Borrower nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

50



--------------------------------------------------------------------------------



 



          SECTION 3.09 Taxes. The Borrower and its Subsidiaries have timely
filed or caused to be filed all Tax returns and reports required to have been
filed and have paid or caused to be paid all Taxes shown thereon to be due,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
          SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.11 Disclosure. None of the reports, financial statements,
certificates or other information (other than forward-looking statements,
projections and statements of a general industry nature, as to which no
representation or warranty is made) furnished by or on behalf of any Obligor to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any amendment hereto or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) taken together with
any information contained in the public filings made by the Borrower with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading.
SECTION 3.12 Subsidiaries. As of the Effective Date, set forth in Schedule 3.12
is a complete and correct list of all of the Subsidiaries together with, for
each such Subsidiary, (i) the full and correct legal name, (ii) the type of
organization, (iii) the jurisdiction of organization, (iv) if applicable,
whether it is a Subsidiary Guarantor on the Effective Date and (v) each Person
holding ownership interests in such Subsidiary and the percentage of ownership
of such Subsidiary and voting rights with respect thereto represented by such
ownership interest.
ARTICLE IV
CONDITIONS
          SECTION 4.01 Effective Date. The effectiveness of this Agreement and
of the obligations of the Lenders to make Loans, and of any Issuing Bank to
issue Letters of Credit, hereunder is subject to the conditions precedent that
each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.02):
     (a) Counterparts of Agreement. The Administrative Agent (or Special
Counsel) shall have received from the Borrower, from each Lender and from
JPMorgan Chase Bank, N.A., as Administrative Agent, either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
     (b) Opinion of Counsel to the Borrower. The Administrative Agent (or
Special Counsel) shall have received favorable written opinions (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of Jones
Day and Polsinelli Shughart P.C., each as counsel to the Borrower, covering such
matters relating to the Borrower, this Agreement, the other Loan Documents or
the Transactions as the Administrative Agent shall request (and the Borrower
hereby requests such counsel to deliver such opinions).

51



--------------------------------------------------------------------------------



 



     (c) Opinion of Special Counsel. The Administrative Agent shall have
received a favorable written legal opinion (addressed to the Administrative
Agent and the Lenders and dated the Effective Date) of Special Counsel,
substantially in the form of Exhibit E (and the Administrative Agent hereby
requests Special Counsel to deliver such opinion).
     (d) Corporate Matters. The Administrative Agent (or Special Counsel) shall
have received such documents and certificates as the Administrative Agent or
Special Counsel may reasonably request relating to the organization, existence
and good standing of the Borrower and the authorization of the Transactions, all
in form and substance reasonably satisfactory to the Administrative Agent.
     (e) Financial Officer Certificate; Solvency Certificate. The Administrative
Agent (or Special Counsel) shall have received (i) a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 and (ii) a solvency certificate, dated
the Effective Date and signed by the chief financial officer of the Borrower,
documenting the solvency of the Borrower and its Subsidiaries, taken as a whole,
immediately after giving effect to this Agreement and the transactions
contemplated hereby.
     (f) Notes. The Administrative Agent (or Special Counsel) shall have
received for each Lender that shall have requested a promissory note, a duly
completed and executed promissory note for such Lender.
     (g) Release by Issuing Banks. To the extent that any “Issuing Bank” under
the Existing Credit Agreement is not an Issuing Bank hereunder, such “Issuing
Bank” shall have unconditionally released each “Revolving Credit Lender” under
the Existing Credit Agreement from any liability under such “Revolving Credit
Lender’s” participation in respect of each “Letter of Credit” under the Existing
Credit Agreement, pursuant to an instrument in form satisfactory to the
Administrative Agent.
     (h) Intercompany Indebtedness. The Administrative Agent shall have received
the Subordination Agreement, duly executed and delivered by each Obligor.
     (i) Evidence of Repayment of Loans under Existing Credit Agreement. The
Borrower shall have repaid in full the principal of and interest on all of the
“Loans” outstanding under the Existing Credit Agreement and all other amounts
owing thereunder and all commitments under the Existing Credit Agreement shall
have been terminated and all letters of credit issued and outstanding under the
Existing Credit Agreement shall have been continued hereunder.
     (j) Evidence of Amendment to the EDC Credit Agreement. The Administrative
Agent shall have received evidence satisfactory to it that the EDC Credit
Agreement has been amended to the extent required to permit the transactions
contemplated herein.
     (k) Fees and Expenses. The Lenders, the Administrative Agent and the
Arrangers shall have received all fees and other amounts due and payable on or
prior to the Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans, and
of the Issuing Banks to issue Letters of Credit, hereunder shall not become
effective unless each of the foregoing conditions is

52



--------------------------------------------------------------------------------



 



satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m., New
York City time, on May 31, 2010 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).
          SECTION 4.02 Each Extension of Credit. The obligation of each Lender
to make a Loan on the occasion of any Borrowing, and of any Issuing Bank to
issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:
     (a) Representations and Warranties. The representations and warranties of
the Borrower as to itself and each other Obligor set forth in this Agreement
shall be true and correct on and as of the date of such Borrowing, or (as
applicable) the date of issuance, amendment, renewal or extension of such Letter
of Credit, both before and after giving effect thereto and to the use of the
proceeds thereof (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, such representation or warranty shall
be true and correct as of such specific date).
     (b) No Defaults. At the time of and immediately after giving effect to such
Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, no Default shall have occurred and be
continuing.
Each Borrowing Request, Competitive Bid Request or request for issuance,
amendment, renewal or extension of a Letter of Credit, shall be deemed to
constitute a representation and warranty by the Borrower (both as of the date of
such Borrowing Request, or request for issuance, amendment, renewal or
extension, and as of the date of the related Borrowing or issuance, amendment,
renewal or extension) as to the matters specified in paragraphs (a) and (b) of
this Section 4.02.
ARTICLE V
AFFIRMATIVE COVENANTS
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
          SECTION 5.01 Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent (which shall promptly furnish to the
Lenders):
     (a) within 75 days after the end of each fiscal year, the audited
consolidated statements of operations, changes in stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for such fiscal year, and the related
audited consolidated balance sheet for the Borrower and its Subsidiaries as of
the end of such fiscal year, setting forth in each case in comparative form the
corresponding figures for the previous fiscal year, all reported on by KPMG LLP,
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit), to the effect that
such audited consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
     (b) within 45 days after the end of the first three fiscal quarters of each
fiscal year:

53



--------------------------------------------------------------------------------



 



     (i) the unaudited interim consolidated statements of operations of the
Borrower and its Subsidiaries for such fiscal quarter (the “current fiscal
quarter”) and for the then elapsed portion of the fiscal year,
     (ii) the unaudited interim consolidated statements of changes in
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for the
then elapsed portion of the fiscal year, and
     (iii) the unaudited interim consolidated balance sheet for the Borrower and
its Subsidiaries as at the end of such fiscal quarter,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Borrower
as presenting fairly, in all material respects, the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in each case in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of all interim balance
sheets of the Borrower;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower:
     (i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto;
     (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01(o), 6.01(p), 6.02(k) and 6.05; and
     (iii) stating whether any change in GAAP or in the application thereof has
occurred since the later of the date of the financial statements as at
December 31, 2009 referred to in Section 3.04 and the date of the last
certificate delivered pursuant to this clause (c) and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
     (d) promptly after the same become publicly available, furnish all periodic
and other reports, proxy statements and other materials filed by any Obligor
with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all of the functions of said Commission or distributed by
such Obligor to the holders of its securities; and
     (e) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Obligor, or compliance with the terms of this Agreement and other Loan
Documents, as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request.
          Documents required to be delivered pursuant to this Section 5.01 (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website; or (ii) on which such documents are posted on the Obligors’ behalf on
IntraLinks or another relevant website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). Notwithstanding anything
contained herein,

54



--------------------------------------------------------------------------------



 



in every instance (i) the Borrower shall be required to provide paper copies of
the certificates required by Section 5.01(c) to the Administrative Agent and
(ii) the Borrower shall notify any Lender when documents required to be
delivered pursuant to this Section 5.01 have been delivered electronically to
the extent that such Lender has requested the Borrower to be notified. Except
for such certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
          SECTION 5.02 Notices of Material Events. The Borrower will furnish to
the Administrative Agent (which shall promptly notify the Lenders) prompt
written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Subsidiaries that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect; and
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or any of its Subsidiaries in an aggregate amount
exceeding $200,000,000.
Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth a reasonable description of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.
          SECTION 5.03 Existence. The Borrower will do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution, sale or disposition of
assets or other transactions permitted under Section 6.03. The Borrower will
cause each of its Subsidiaries to do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution, sale or disposition of assets or
other transactions permitted under Section 6.03.
          SECTION 5.04 Payment of Obligations. The Borrower will, and will cause
each of the Subsidiary Guarantors to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary Guarantor has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
          SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations. The Borrower will

55



--------------------------------------------------------------------------------



 



cause each of its Subsidiaries to (a) except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.
          SECTION 5.06 Books and Records; Inspection Rights. The Borrower will
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities. The Borrower will cause each of its Subsidiaries to keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
          SECTION 5.07 Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.08 Use of Proceeds.
          (a) Loans. The proceeds of the Loans hereunder will be used for
general corporate purposes of the Borrower and its Subsidiaries.
          (b) Regulations U and X. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U and X.
          SECTION 5.09 Certain Obligations with respect to Subsidiaries.
          (a) In the event that (a) the Borrower or any of its Subsidiaries
shall form or acquire any new Subsidiary that is a Domestic Subsidiary (such
acquired Subsidiary, an “Acquired Entity”) or (b) any Subsidiary which is
prohibited from guaranteeing the Obligations pursuant to the terms of any
agreement to which such Person is a party on the Effective Date is released from
the relevant restrictions, in each such case, the Borrower will, and will cause
each of its Subsidiaries to, promptly (and in any event within 30 days or such
longer period that the Administrative Agent may approve) take such action to
cause any such Subsidiary to:
     (i) become a “Subsidiary Guarantor” hereunder pursuant to a Joinder
Agreement;
     (ii) in the case of a newly-formed Subsidiary (other than the WiMax Joint
Venture Entities) or an Acquired Entity, become a party to the Subordination
Agreement pursuant to an Accession Agreement; and
     (iii) deliver such proof of corporate action, incumbency of officers,
opinions of counsel and other documents (A) as is consistent with those
delivered by the Subsidiary

56



--------------------------------------------------------------------------------



 



Guarantors pursuant to Section 4 of the Credit Agreement on the Effective Date
(unless waived by the Administrative Agent) or (B) as the Administrative Agent
shall reasonably request;
provided that an Acquired Entity shall not be required to take any of the
foregoing actions to the extent it is prohibited from so doing pursuant to the
terms of any agreement to which such Person is a party prior to it becoming an
Acquired Entity, provided further that, in the event such Acquired Entity is
released from the relevant restrictions, the Borrower will, and will cause each
of its Subsidiaries to, take such action to cause such Acquired Entity to become
a “Subsidiary Guarantor” hereunder in accordance with this Section 5.09.
          (b) The Borrower covenants that if the total assets (considering, for
purposes of determining the total assets of the Subsidiary Guarantors, all
unrestricted cash and cash equivalents held by the Borrower as assets of the
Subsidiary Guarantors) or revenues of the Subsidiary Guarantors represent less
than 80% of the consolidated total assets or revenues of the Borrower and its
Subsidiaries (excluding from the calculation of consolidated net assets or
revenues for the purposes of this clause (b) of Section 5.09, the assets or
revenues of any Acquired Entity to the extent that (but only for so long as) it
is prohibited from becoming a Subsidiary Guarantor pursuant to the terms of any
agreement to which such Person is a party prior to it becoming an Acquired
Entity), determined as of the end of (or, with respect to such revenues, for the
period of four fiscal quarters ending with) the fiscal quarter or fiscal year
most recently ended for which financial statements are available, the Borrower
will cause Subsidiaries to become Subsidiary Guarantors as necessary to
eliminate such deficiency. The Borrower may from time to time cause any
Subsidiary to become a Subsidiary Guarantor.
ARTICLE VI
NEGATIVE COVENANTS
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agree with
the Lenders that:
          SECTION 6.01 Indebtedness. The Borrower will not permit any Subsidiary
to create, incur, issue, assume or permit to exist any Indebtedness, except:
     (a) Indebtedness hereunder;
     (b) Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 (and any extensions, renewals or refinancings thereof);
     (c) Indebtedness of SCC and NCI existing on the Effective Date (which for
the avoidance of doubt includes any such Indebtedness of SCC and NCI permitted
pursuant to paragraph 6.01(b) and listed on Schedule 6.01) and any extensions,
renewals or refinancings thereof, provided that any such extensions, renewals or
refinancing of such Indebtedness shall be restricted to the Obligors who are
obligated on the Indebtedness being extended, renewed or refinanced;
     (d) Indebtedness of any Receivables Entity pursuant to a Permitted
Securitization and Indebtedness under any Standard Securitization Undertaking;
     (e) Indebtedness incurred in connection with Sale and Leaseback
Transactions;

57



--------------------------------------------------------------------------------



 



     (f) Indebtedness incurred after the Effective Date to finance the
acquisition, construction or improvement of any fixed or capital assets or
inventory, including Capital Lease Obligations, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred
concurrently with or within 90 days after such acquisition or the completion of
such construction or improvement;
     (g) Intercompany Indebtedness, provided that any Intercompany Indebtedness
of an Obligor owing to any Subsidiary of the Borrower which is required to be
party to the Subordination Agreement is subordinated to the Obligations in
accordance with the Subordination Terms;
     (h) Guarantees by any Subsidiary Guarantor of the EDC Indebtedness;
     (i) Indebtedness comprised of unsecured guarantees that are expressly
subordinated to the Obligations hereunder, which guarantees are made by
Subsidiary Guarantors in respect of other Indebtedness of the Borrower or its
Subsidiaries in an aggregate amount not to exceed $3,000,000,000 at any time;
     (j) Indebtedness of any Person that becomes a Subsidiary after the
Effective Date, provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary;
     (k) Guarantees by any Subsidiary Guarantor of the obligations of the
Borrower under Hedging Agreements entered into with a Lender or any Affiliate of
a Lender in the ordinary course of business and not for speculative purposes;
     (l) Guarantees resulting from the endorsement of negotiable instruments in
the ordinary course of business;
     (m) Indebtedness, if any, in respect of surety, stay, customs and appeal
bonds, performance bonds and performance and completion guarantees required in
the ordinary course of business or in connection with the enforcement of rights
or claims of the Subsidiary Guarantors or their Subsidiaries or in connection
with judgments that have not resulted in an Event of Default under clause (k) of
Article VII;
     (n) Indebtedness constituting reimbursement obligations with respect to
letters of credit issued in the ordinary course of business in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance, other Indebtedness
with respect to reimbursement-type obligations regarding workers compensation
claims and other Indebtedness in respect of bankers’ acceptance, letter of
credit, warehouse receipts or similar facilities entered into in the ordinary
course of business, provided that upon the drawing of such letters of credit or
the incurrence of such Indebtedness, such obligations are reimbursed within five
Business Days following such drawing or incurrence;
     (o) other Indebtedness in an aggregate principal amount that, taken
together with the aggregate amount of obligations secured by the Liens permitted
under Section 6.02(k) at the time of incurrence thereof (or of any extension,
renewal or refinancing thereof) and after giving effect thereto, does not exceed
$250,000,000 at any time outstanding; and

58



--------------------------------------------------------------------------------



 



     (p) other Indebtedness, provided that the amount of such Indebtedness which
is Indenture Pari Passu Debt, when taken together with (i) the total amount of
Revolving Commitments then in effect, (ii) the outstanding principal balance of
any Incremental Term Loans, (iii) the outstanding principal balance of the EDC
Indebtedness and (iv) any other Indebtedness (assuming all relevant commitments
to lend are fully drawn) incurred after the Effective Date and permitted under
this Section 6.01 (excluding Indebtedness permitted pursuant to paragraphs (c),
(g), (i), (j) and (o)) that is Indenture Pari Passu Debt, shall not exceed the
amount equal to 15% of Consolidated Net Tangible Assets at any time.
Notwithstanding the foregoing, if, on a cumulative basis, at any time
Subsidiaries with assets or revenue greater than or equal to 5% of the
consolidated total assets or revenues of the Borrower and its Subsidiaries
(determined as of the end of the fiscal year most recently ended for which
financial statements are available) have merged with or into, or have been
consolidated with or into, NCI and/or SCC, then the amount of any Indebtedness
described in clause 6.01(c) above which is then outstanding shall be included as
“Indenture Pari Passu Debt” for purposes of clause (iv) above.
          SECTION 6.02 Liens. The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
     (a) Permitted Encumbrances;
     (b) Liens existing on the Effective Date and set forth in Schedule 6.02;
     (c) Liens securing judgments for the payment of money in an amount not
resulting (whether immediately or with the passage of time) in an Event of
Default under clause (k) of Article VII;
     (d) Liens on the property of any Receivables Entity pursuant to a Permitted
Securitization, and the sale of Accounts pursuant to a Permitted Securitization
and Liens resulting from the characterization of such sale as secured
Indebtedness;
     (e) Liens arising in connection with Sale and Leaseback Transactions;
     (f) Liens created after the Effective Date on fixed or capital assets or
inventory acquired, constructed or improved by the Borrower or any of its
Subsidiaries after the Effective Date and financed with Indebtedness permitted
under Section 6.01(f); provided that (i) such Liens and the Indebtedness secured
thereby are incurred prior to or within 90 days after such acquisition or the
completion of such construction or improvement and (ii) there are no Liens on
any other property or assets of the Borrower or any of its Subsidiaries that
secure such Indebtedness;
     (g) any Lien existing on any property or asset of any Person that becomes a
Subsidiary after the Effective Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (ii) there are no Liens on
any other property or assets of the Borrower or any of its Subsidiaries that
secure the Indebtedness of such Person;
     (h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit or commodity trading or brokerage accounts or other funds maintained
with a creditor depository institution, provided that such accounts and funds
are not primarily intended by the Borrower or any of its Subsidiaries to provide
collateral to the depository institution or the commodity intermediary;

59



--------------------------------------------------------------------------------



 



     (i) Liens consisting of or arising under (i) agreements to dispose of any
property in a Disposition permitted under Section 6.03 and (ii) earnest money
deposits made by the Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement;
     (j) Liens on cash collateral in favor of the Administrative Agent securing
LC Exposure of the Revolving Credit Lenders and Issuing Banks; and
     (k) additional Liens (including any Liens securing financings permitted by
Section 6.01(o)) covering property of the Borrower or any of its Subsidiaries
(or securing obligations in an aggregate amount, at the time of incurrence
thereof, that taken together with the Indebtedness incurred pursuant to
Section 6.01(o), does not exceed $250,000,000 at any time outstanding.
          SECTION 6.03 Fundamental Changes.
          (a) Mergers and Consolidations. The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing:
     (i) any Person may merge with or into the Borrower in a transaction in
which (x) such Borrower is the surviving corporation or (y) the continuing or
surviving entity shall have assumed all of the obligations of such Borrower
hereunder pursuant to an instrument in form and substance satisfactory to the
Administrative Agent and shall have delivered such proof of corporate action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by the Borrower pursuant to Section 4.01 upon the Effective
Date or as the Administrative Agent shall have requested and the net worth
(determined on a consolidated basis in accordance with GAAP) of the continuing
or surviving entity immediately after giving effect thereto shall be greater
than or equal to the net worth (so determined) of such Borrower immediately
prior to giving effect thereto;
     (ii) any Person (other than the Borrower) may merge with or into any
Subsidiary of the Borrower in a transaction in which the surviving entity is a
Subsidiary of the Borrower, provided that, if any such merger shall be between a
Subsidiary Guarantor and a Non-Guarantor Subsidiary, the survivor shall be or
become a Subsidiary Guarantor;
     (iii) any Subsidiary of the Borrower may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; and
     (iv) any Subsidiary (other than the Borrower) may merge into any other
Person in order to effect a Disposition permitted by this Agreement.
          (b) Disposition of Assets. The Borrower and its Subsidiaries, when
taken as a whole, will not, sell, transfer, lease or otherwise dispose of (in
one transaction or in a series of transactions) all or substantially all of
their assets (in each case, whether now owned or hereafter acquired).
          SECTION 6.04 Transactions with Affiliates. Except as expressly
permitted by this Agreement, the Borrower will not, and will not permit any of
its Subsidiaries to, sell, lease or otherwise transfer any cash or other
property to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
except:

60



--------------------------------------------------------------------------------



 



     (i) at prices and on terms and conditions not less favorable to the
Borrower or Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties or pursuant to agreements in effect on the Effective
Date, and
     (ii) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate.
          SECTION 6.05 Financial Covenants.
          (a) Total Indebtedness Ratio. The Borrower will not permit the Total
Indebtedness Ratio as at the last day of any fiscal quarter to exceed (i) 4.50
to 1 for the period from the Effective Date through March 31, 2012, (ii) 4.25 to
1 for the period following March 31, 2012 through December 31, 2012 and
(iii) 4.00 to 1 at any time after December 31, 2012.
          (b) Total Interest Coverage Ratio. The Borrower will not permit the
Total Interest Coverage Ratio to be less than 3.00 to 1 at any time.
          SECTION 6.06 Restricted Payments. The Borrower will not, nor will it
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that:
          (a) any Non-Guarantor Subsidiary may make Restricted Payments to the
Borrower or any of its Subsidiaries;
          (b) any Subsidiary of the Borrower may declare and pay dividends to
any Obligor;
          (c) the Borrower and any of its Subsidiaries may declare and pay
dividends with respect to its capital stock at any time solely in additional
shares of its common stock;
          (d) the Borrower and any of its Subsidiaries may make Restricted
Payments pursuant to and in accordance with (i) stock option plans or other
benefit or compensation plans, (ii) agreements existing on the Effective Date
and (iii) agreements entered into after the Effective Date, provided that
payments under such future agreements do not exceed $5,000,000 in any fiscal
year, for directors, management or employees of the Borrower and any of its
Subsidiaries in the ordinary course of business;
          (e) the Borrower and any of its Subsidiaries may declare and pay
mandatory dividends on preferred stock;
          (f) the Borrower and its Subsidiaries may make cash payments in lieu
of issuing fractional shares in connection with the exercise of Equity Rights
convertible into or exchangeable for Equity Interests of the Borrower or its
Subsidiaries;
          (g) so long as no Default shall have occurred and be continuing, any
Subsidiary that is not wholly-owned may make distributions payable to the other
equity holders of such Subsidiary on a pro rata basis; provided that
distributions payable by any Subsidiary that is not wholly-owned to other equity
holders in order to comply with the terms of the WiMax Agreement do not have to
be made on a pro rata basis;
          (h) Restricted Payments resulting from the cashless exercise of stock
options; and

61



--------------------------------------------------------------------------------



 



          (i) so long as no Default shall have occurred and be continuing or
would result therefrom, the Borrower and any of its Subsidiaries may make other
Restricted Payments in an aggregate amount not to exceed $100,000,000;
provided that, at any time that the Total Indebtedness Ratio is less than
2.50:1, the Borrower and its Subsidiaries may make any Restricted Payments so
long as the Total Indebtedness Ratio on a pro forma basis after giving effect to
such Restricted Payments remains less than 2.50:1; provided further, that, for
avoidance of doubt, any extension, renewal or refinancing of debt securities
that are convertible into or exchangeable for shares of capital stock (whether
common or preferred), partnership interests, membership interests in a limited
liability company (whether common or preferred), beneficial interests in a trust
or other equity ownership interests, in each case, of the Borrower or any
Subsidiary, shall be permitted under this Section 6.06 so long as such
extension, renewal or refinancing is not otherwise prohibited by this Agreement.
SECTION 6.07 Intercompany Indebtedness. The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, redeem, retire or otherwise acquire
for value, or set apart any money for a sinking, defeasance or other analogous
fund for the purchase, redemption, retirement or other acquisition of, or make
any voluntary payment or prepayment of the principal of or interest on, or any
other amount owing in respect of, any Intercompany Indebtedness except in the
ordinary course of business and except repayments of Intercompany Indebtedness
(x) owing to any Obligor, (y) by any Obligor to any of the Borrower’s
Subsidiaries to the extent that such Intercompany Indebtedness results from the
receipt and application of cash proceeds from Accounts pursuant to the
Borrower’s and its Subsidiaries’ ordinary cash management practices and is
consistent in all material respects with past practice and (z) of any Foreign
Subsidiary owing to any other Foreign Subsidiary.
ARTICLE VII
EVENTS OF DEFAULT
          If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay (i) any interest on any Loan, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three or more Business Days or (ii) any fee or any
other amount (other than an amount referred to in clause (a) or (b)(i) of this
Article VII) payable under this Agreement, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five or
more Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
any Obligor in or in connection with this Agreement or any of the other Loan
Documents or any amendment or modification hereof or thereof (or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, any of the other Loan Documents or any amendment
or modification hereof or thereof) shall prove to have been incorrect when made
or deemed made in any material respect;
     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Sections 5.03, 5.09 (but solely with respect to the
requirements of any Subsidiary that would constitute a Significant Subsidiary
for the purposes of clause (a) thereof to

62



--------------------------------------------------------------------------------



 



deliver a Joinder Agreement, Accession Agreement or proof of corporation action,
incumbency opinions or other documents contemplated therein) or Article VI
(other than Section 6.04);
     (e) the Borrower or any other Obligor shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b), (c) or (d) of this Article VII, but including
Section 5.09(a) with respect to any Subsidiary that would not constitute a
Significant Subsidiary) or any other Loan Document, and such failure shall
continue unremedied for a period of thirty or more days after notice thereof
from the Administrative Agent (given at the request of any Lender) to the
Borrower;
     (f) the Borrower (or any Subsidiary of the Borrower, other than an Excluded
Subsidiary) shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable, and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Material Indebtedness;
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, but without any further lapse of time) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower (or any Significant Subsidiary) or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower (or any Significant Subsidiary) or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
     (i) the Borrower (or any Significant Subsidiary) shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article VII, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower (or any
Significant Subsidiary) or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
     (j) the Borrower (or any Significant Subsidiary) shall become unable, admit
in writing or fail generally to pay its debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $250,000,000 shall be rendered against the Borrower (or any
Significant Subsidiary) and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment

63



--------------------------------------------------------------------------------



 



creditor to attach or levy upon any assets of the Borrower (or any Significant
Subsidiary) to enforce any such judgment;
     (l) an ERISA Event shall have occurred that could reasonably be expected to
result in a Material Adverse Effect; or
     (m) the Guarantees under Section 9.15 by any Subsidiary Guarantor shall
cease to be in full force and effect, or shall be asserted in writing by any
Obligor not to be in effect or not to be legal, valid and binding obligations,
other than pursuant to a release permitted under Section 9.02;
then, and in every such event (other than an event with respect to any Obligor
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to any Obligor described in clause (h) or (i) of this
Article VII, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder (including without
limitation, the obligation to provide cash collateral for Letters of Credit as
set forth in Section 2.04(i)), shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.
          In addition to the foregoing, at any time after the occurrence and
during the continuance of an Event of Default, the Issuing Bank(s) in respect of
any Letter of Credit may at the request of the Required Lenders send a notice of
termination to the beneficiary under such Letter of Credit to the extent
permitted under the terms of such Letter of Credit.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
          Each of the Lenders and each Issuing Bank hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.
          JPMorgan Chase Bank, N.A. shall have the same rights and powers in its
capacity as a Lender hereunder as any other Lender and may exercise the same as
though JPMorgan Chase Bank, N.A. were not the Administrative Agent, and any bank
serving in the capacity of Administrative Agent from time to time and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate of any
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in this Agreement and the other Loan Documents.
Without limiting the generality of the

64



--------------------------------------------------------------------------------



 



foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by this Agreement and the other Loan
Documents that the Administrative Agent is required to exercise in writing by
the Required Lenders, and (c) except as expressly set forth herein and in the
other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders or, if provided herein, with the consent or at the request of
the Required Lenders of a particular Class, or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or the other Loan Documents, (ii) the contents of
any certificate, report or other document delivered hereunder or under any of
the other Loan Documents or in connection herewith of therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, the other Loan
Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          The Administrative Agent shall not be required to initiate or conduct
any litigation or collection proceedings hereunder or under any other Loan
Document.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all of its duties, and
exercise its rights and powers, by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, each Issuing Bank and the Obligor
Representative. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor Administrative
Agent. If no successor shall have been so appointed and shall have accepted such
appointment within 30 days after such retiring Administrative Agent gives notice
of its resignation, then such retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Banks, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. Upon the

65



--------------------------------------------------------------------------------



 



acceptance of its appointment as Administrative Agent by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of such retiring Administrative Agent, and such retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article VIII and Section 9.03 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Issuing Bank or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement and the other Loan Documents, any related agreement or any
document furnished hereunder or thereunder.
          Anything herein to the contrary notwithstanding, none of the
Bookrunners, Lead Arrangers, Syndication Agent or Documentation Agents listed on
the cover page hereof shall have any duties or responsibilities under this
Agreement, except in their capacity, if any, as Lenders hereunder.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01 Notices.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
     (i) if to the Borrower (as Borrower or Obligor Representative), 6200 Sprint
Parkway, Overland Park, Kansas 66251, Attention Greg D. Block, Vice President
and Treasurer (Telecopy No. 913-523-1911), with a copy to it at 6200 Sprint
Parkway, Overland Park, Kansas 66251, Attention: General Counsel (Telecopy
No. 913-523-9802);
     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services, 1111 Fannin Street, 10th Floor, Houston, Texas 77002-8069,
Attention: Gloria Javier (Telephone No. (713) 750-7919; Telecopy No.
(713) 750-2378), with a copy to it at 383 Madison Avenue, Floor 24, New York,
NY, 10179, Attention: Tina Ruyter (Telephone No. 212-270-4676; Telecopy
No. 212-270-5127)); and
     (iii) if to any Lender (including any Lender in its capacity as an Issuing
Bank hereunder), to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.
          (b) Electronic Notification. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Obligor Representative may, in their discretion, agree to accept
notices and other

66



--------------------------------------------------------------------------------



 



communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Modifications to Notice Provisions. Any party hereto may change
its address or telecopy number for notices and other communications hereunder by
notice to the other parties hereto (or, in the case of any such change by a
Lender, by notice to the Borrower and the Administrative Agent). All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
     SECTION 9.02 Waivers: Amendments.
          (a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Obligor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the respective Issuing Bank may have had
notice or knowledge of such Default at the time.
          (b) Amendments to this Agreement. Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall:
     (i) increase any Commitment of any Lender without the written consent of
such Lender;
     (ii) reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;
     (iii) postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of reduction or expiration of any Commitment, without the written
consent of each Lender affected thereby;
     (iv) change Section 2.17(c) or 2.17(d), without the written consent of each
Lender affected thereby; or
     (v) change any of the provisions of this Section 9.02 or the percentage set
forth in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Document or make any
determination or grant any consent hereunder or thereunder, without the written
consent of each Lender;

67



--------------------------------------------------------------------------------



 



provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
hereunder without the prior written consent of the Administrative Agent or
Issuing Bank, as the case may be and (B) no consent, other than the Required
Lenders of a Class (and of each affected Lender of such Class) shall be required
to effect any of the changes referred to in clause (iii) above with respect to
such Class.
          In connection with any waiver, amendment or other modification to this
Agreement, the Administrative Agent shall be permitted to establish a “record
date” to determine which Lenders are to be entitled to participate in consenting
to such waiver, amendment or modification (it being understood that Persons that
become “Lenders” under this Agreement after such “record date” pursuant to an
assignment in accordance with Section 9.04 shall not be entitled to participate
in such consent), provided that in no event shall such “record date” be a date
more than 10 days earlier than the date such waiver, amendment or modification
is distributed to the Lenders for execution.
          Anything in this Agreement to the contrary notwithstanding, (A) no
waiver or modification of any provision of this Agreement that has the effect
(either immediately or at some later time) of enabling the Borrower to satisfy a
condition precedent to the making of a Loan of any Class shall be effective
against the Lenders of such Class, unless the Required Lenders of the affected
Class shall have concurred with such waiver or modification, and (B) no waiver
or modification of any provision of this Agreement or any other Loan Document
that could reasonably be expected to adversely affect the Lenders of any Class
disproportionately when compared to the Lenders of all other Classes shall be
effective against the Lenders of such Class unless the Required Lenders of such
Class shall have concurred with such waiver or modification, provided that
nothing in this clause (B) shall override any provision in this Agreement or the
other Loan Documents that expressly permits any action to be taken, or waiver to
be given, by the Required Lenders.
          For purposes of this Section, the “scheduled date of payment” of any
amount shall refer to the date of payment of such amount specified in this
Agreement, and shall not refer to a date or other event specified for the
mandatory or optional prepayment of such amount. In addition, whenever a waiver,
amendment or modification requires the consent of a Lender “affected” thereby,
such waiver, amendment or modification shall, upon consent of such Lender,
become effective as to such Lender whether or not it becomes effective as to any
other Lender, so long as the Required Lenders (or, as applicable, the Required
Lenders of the relevant Class) consent to such waiver, amendment or modification
as provided above.
          Except as otherwise provided in this Section 9.02(b) with respect to
this Agreement, the Administrative Agent may, with the prior consent of the
Required Lenders (but not otherwise), consent to any modification, supplement or
waiver under any of the Loan Documents (other than this Agreement); provided
that without the prior consent of each Lender, the Administrative Agent shall
not release all or substantially all of the Subsidiary Guarantors from their
guarantee obligations under Section 9.15; provided further that any Subsidiary
Guarantor shall be automatically released from its guarantee obligations under
Section 9.15 and all other obligations under the Loan Documents if such
Subsidiary Guarantor ceases to be a Subsidiary as a result of a Disposition or
other transaction permitted by this Agreement so long as (i) no Default or Event
of Default shall have occurred and be continuing, (ii) no such release shall
occur if such Subsidiary Guarantor continues to Guarantee the EDC Indebtedness
or any other Indebtedness of the Borrower unless and until such Subsidiary
Guarantor is (or is being simultaneously) released from its Guarantee of the EDC
Indebtedness and any other Indebtedness of the Borrower and (iii) the Obligor
Representative shall have given notice of such Disposition to the Administrative
Agent. The Administrative Agent shall promptly take such actions as may be
reasonably requested by the Obligor Representative to effect and evidence any
release pursuant to the foregoing.

68



--------------------------------------------------------------------------------



 



          SECTION 9.03 Expenses: Indemnity: Damage Waiver.
          (a) Costs and Expenses. The Borrower agrees to pay, or reimburse the
Administrative Agent for paying, (i) all reasonable out-of-pocket expenses
incurred by the Arrangers and the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of Special Counsel, the
preparation of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of one counsel acting on behalf of all indemnified
persons (and, in the event of any conflict of interest, of additional counsel
for all affected indemnified persons and, if necessary, of one local counsel in
any relevant jurisdiction) the Administrative Agent, Issuing Bank or Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section 9.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof and (iv) all transfer, stamp, documentary or
other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement or any of the other Loan
Documents or any other document referred to herein or therein.
          (b) Indemnification by Borrower. The Borrower agrees to indemnify the
Administrative Agent, the Arrangers, each Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, the
other Loan Documents or any agreement or instrument contemplated hereby, the
performance by the parties hereto and thereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by any Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
          (c) Reimbursement by Lenders. To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section 9.03, each Lender severally agrees to pay
to the Administrative Agent such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such. To the extent that the Borrower fails to pay any amount required to be
paid by it to any Issuing Bank under paragraph (a) or (b) of this Section 9.03,
each Revolving Credit Lender severally agrees to pay to such Issuing Bank such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim,

69



--------------------------------------------------------------------------------



 



damage, liability or related expense, as the case may be, was incurred by or
asserted against such Issuing Bank in its capacity as such. Nothing herein shall
be deemed to limit the obligations of the Borrower under paragraph (b) above to
reimburse the Lenders for any payment made under this paragraph (c).
          (d) Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, none of the Obligors shall assert, and each Obligor hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, the other Loan Documents or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.
          (e) Payments. All amounts due under this Section 9.03 shall be payable
promptly after written demand therefor.
          SECTION 9.04 Successors and Assigns.
          (a) Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby including any Affiliate of the Issuing
Bank that issues any Letter of Credit, except that (i) Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby including any
Affiliate of any Issuing Bank that issues any Letter of Credit, Participants (to
the extent provided in paragraph (c) of this Section 9.04) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
          (b) Assignments by Lenders.
     (i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, and the Loans, at the time held by it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender that is a bank
or another financial institution, an Approved Fund or, if an Event of Default
has occurred and is continuing, any other assignee; provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within
30 days after having acknowledged receiving notice thereof;
     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Incremental Term
Facility to a Lender, an Affiliate of a Lender or an Approved Fund; and
     (C) each Issuing Bank, in the case of an assignment of all or a portion of
a Revolving Credit Commitment or any Revolving Credit Lender’s obligations in
respect of its LC Exposure.

70



--------------------------------------------------------------------------------



 



          (ii) Certain Conditions to Assignments. Assignments shall be subject
to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund, or an assignment of the entire remaining amount of
the assigning Lender’s Commitments of any Class (including Loans of such Class),
or Incremental Term Facility of any Class as to which there are no outstanding
Commitments, the amount of the Commitment or Loans of such Class of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent and treating related Approved Funds as one assignee for
this purpose) shall not be less than $5,000,000 unless the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans, except that this
clause (B) shall not apply to rights in respect of outstanding Competitive
Loans;
     (C) no assignments may be made to (i) any natural person or (ii) any other
Person that the Administrative Agent reasonably determines is maintained
primarily for the purpose of holding or managing investments for the benefit of
any natural person and/or any immediate family members or heirs thereof, in each
case unless otherwise agreed by each of the Administrative Agent and the
Borrower in its sole discretion;
     (D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (iii) Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section 9.04, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section 9.04.
          (c) Maintenance of Register by Administrative Agent. The
Administrative Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each

71



--------------------------------------------------------------------------------



 



Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and LC Disbursements held by, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (d) Acceptance of Assignments by Administrative Agent. Upon its
receipt of a duly completed Assignment and Assumption executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section 9.04 and any
written consent to such assignment required by said paragraph (b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
          (e) Participations.
     (i) Participations Generally. Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Issuing Bank, sell participations to
one or more banks or other financial institutions (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans held by it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (e)(ii) of this Section 9.04, the Borrower agrees that each
Participant shall be entitled to the benefits of, and subject to the limitations
of, Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.04. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.17(d) as though it were
a Lender. Each Lender that sells a participation, acting solely for tax purposes
as an agent of the Borrower, shall maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided, however, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to the Borrower or any other Person without such Lender’s prior written
consent (including, without, limitation, the identity of any participant or any
information relating to such participant’s participating interest). The entries
in the Participant Register shall be conclusive, and such Lender, each Obligor
and the Administrative Agent shall treat each person whose name is recorded in
the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

72



--------------------------------------------------------------------------------



 



     (ii) Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.14, 2.15 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant complies with
Section 2.16(f) as though it were a Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such assignee for such Lender as a
party hereto.
          (g) No Assignments to Borrower or Affiliates. Anything in this
Section 9.04 to the contrary notwithstanding, no Lender may assign or
participate any interest in any Loan or LC Disbursement held by it hereunder to
the Borrower or any of its Affiliates or Subsidiaries without the prior consent
of each Lender.
          SECTION 9.05 Survival. All covenants, agreements, representations and
warranties made by the Obligors herein and in the other Loan Documents, and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement and the other Loan Documents, shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect so
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or the other Loan Documents is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Section 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
any assignment or participation pursuant to Section 9.04 (with respect to
matters arising prior to such assignment or participation), the repayment of the
Loans and the payment of any other obligations under this Agreement or any other
Loan Document, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
          SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

73



--------------------------------------------------------------------------------



 



          SECTION 9.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Obligors against any of and all the
obligations of the Obligors now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section 9.08 are in addition to any other
rights and remedies (including other rights of setoff) which such Lender may
have.
          SECTION 9.09 Governing Law: Jurisdiction; Consent to Service of
Process.
          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
          (b) Submission to Jurisdiction. Each party hereto (other than any
Lender that is an agency of a Governmental Authority) hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court (or, to the extent permitted by law, in such Federal court). Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Obligor or its properties in the courts
of any jurisdiction.
          (c) Waiver of Venue. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any court referred to in paragraph (b) of this
Section 9.09. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          (d) Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.
          SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS

74



--------------------------------------------------------------------------------



 



CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.10.
          SECTION 9.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12 Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates, directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to any pledgee referred to in Section 9.04(f) or any direct
or indirect contractual counterparty in swap agreements (or to such pledgee or
contractual counterparty’s professional advisor), so long as such pledgee or
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 9.12, (c) to the extent requested by any
regulatory authority or self-regulatory body, (d) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(e) to any other party to this Agreement, (f) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (g) subject to the execution
and delivery of an agreement containing provisions substantially the same as
those of this Section 9.12, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (h) with the consent of the Obligors or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 9.12 or (ii) becomes available to the Administrative
Agent, any Issuing Bank or any Lender on a nonconfidential basis from a source
other than the Obligors. Unless specifically prohibited by applicable law or
court order, each Lender and the Administrative Agent shall, prior to disclosure
thereof, notify the Obligor Representative of any request for disclosure of any
Information (A) by any governmental agency or representative thereof (other than
any such request in connection with an examination of the financial condition of
such Lender by such governmental agency) or (B) pursuant to legal process
(including agency subpoenas) and, at the expense of the Obligors, will cooperate
with reasonable efforts by the Obligors to seek a protective order or other
assurances that confidential treatment will be accorded such Information.
          For the purposes of this Section 9.12, “Information” means all
information received from the Obligor Representative relating to the Obligors or
their business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Obligors after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
          SECTION 9.13 USA PATRIOT Act. Each Lender hereby notifies the Obligors
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), it may be required to obtain, verify
and record information that identifies the

75



--------------------------------------------------------------------------------



 



Obligors, which information includes the names and addresses of the Obligors and
other information that will allow such Lender to identify the Obligors in
accordance with said Act. The U.S. Federal Tax Identification No. of the
Borrower is 48-0457967.
          SECTION 9.14 [Reserved].
          SECTION 9.15 Guarantee.
          (a) The Guarantee. The Subsidiary Guarantors hereby unconditionally
jointly and severally guarantee, as primary obligor and not merely as surety, to
each of the Guaranteed Parties and their respective successors and assigns the
prompt performance and payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations. The Subsidiary Guarantors hereby
further unconditionally jointly and severally agree that (i) if the Borrower
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Obligations, the Subsidiary Guarantors will promptly
pay the same upon receipt of written demand for payment thereof, without any
other demand or notice whatsoever, and (ii) in the case of any extension of time
of payment or renewal of any of the Obligations, the Obligations will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal. This is a
continuing guaranty and is a guaranty of payment and not merely of collection,
and shall apply to all Obligations whenever arising.
          (b) Acknowledgments, Waivers and Consents. Each Subsidiary Guarantor
agrees that its obligations under this Section 9.15 shall, to the fullest extent
permitted by applicable law, be primary, absolute, irrevocable and unconditional
under any and all circumstances and shall apply to any and all Obligations now
existing or in the future arising. Without limiting the foregoing, each
Subsidiary Guarantor agrees that:
          (i) Guarantee Absolute. The occurrence of any one or more of the
following shall not affect, limit, reduce, discharge or terminate the liability
of such Subsidiary Guarantor hereunder, which shall remain primary, absolute,
irrevocable and unconditional as described above:
     (A) Any modification or amendment (including by way of amendment,
extension, renewal or waiver), or any acceleration or other change in the manner
or time for payment or performance, of the Obligations, any Loan Document or any
other agreement or instrument whatsoever relating to the Obligations, or any
modification of the Commitments;
     (B) any release, termination, waiver, abandonment, lapse, expiration,
subordination or enforcement of any other guaranty of or insurance for any of
the Obligations, or the non-perfection or release of any collateral for any of
the Obligations;
     (C) any application by any of the Guaranteed Parties of the proceeds of any
other guaranty of or insurance for any of the Obligations to the payment of any
of the Obligations;
     (D) any settlement, compromise, release, liquidation or enforcement by any
of the Guaranteed Parties of any of the Obligations;
     (E) the giving by any of the Guaranteed Parties of any consent to the
merger or consolidation of, the sale of substantial assets by, or other
restructuring or termination

76



--------------------------------------------------------------------------------



 



     of the corporate existence of, any Obligor or any other Person, or to any
disposition of any shares by any Obligor or any other Person;
     (F) any proceeding by any of the Guaranteed Parties against any Obligor or
any other Person or in respect of any collateral for any of the Obligations, or
the exercise by any of the Guaranteed Parties of any of their rights, remedies,
powers and privileges under the Loan Documents, regardless of whether any of the
Guaranteed Parties shall have proceeded against or exhausted any collateral,
right, remedy, power or privilege before proceeding to call upon or otherwise
enforce this Agreement;
     (G) the entering into any other transaction or business dealings with any
Obligor, or any other Person; or
     (H) any combination of the foregoing.
          (ii) Waiver of Defenses. The liability of the Subsidiary Guarantors
and the rights, remedies, powers and privileges of the Guaranteed Parties
hereunder shall not be affected, limited, reduced, discharged or terminated, and
each Subsidiary Guarantor hereby expressly waives to the fullest extent
permitted by law any defense now or in the future arising, by reason of:
          (A) the illegality, invalidity or unenforceability of any of the
Obligations, any Loan Document or any other agreement or instrument whatsoever
relating to any of the Obligations;
          (B) any disability or other defense with respect to any of the
Obligations, including the effect of any statute of limitations, that may bar
the enforcement thereof or the obligations of such Subsidiary Guarantor relating
thereto;
          (C) the illegality, invalidity or unenforceability of any other
guaranty of or insurance for any of the Obligations or any lack of perfection or
continuing perfection or failure of the priority of any Lien on any collateral
for any of the Obligations;
          (D) the cessation, for any cause whatsoever, of the liability of any
Obligor with respect to any of the Obligations (other than, subject to paragraph
(c) of this Section 9.15, by reason of the payment thereof);
          (E) any failure of any of the Guaranteed Parties to marshal assets, to
exhaust any collateral for any of the Obligations, to pursue or exhaust any
right, remedy, power or privilege it may have against any Obligor or any other
Person, or to take any action whatsoever to mitigate or reduce the liability of
any Subsidiary Guarantor under this Agreement, the Guaranteed Parties being
under no obligation to take any such action notwithstanding the fact that any of
the Obligations may be due and payable and that any Obligor may be in default of
its obligations under any Loan Document;
          (F) any counterclaim, set-off or other claim which any Obligor has or
claims with respect to any of the Obligations;
          (G) any failure of any of the Guaranteed Parties to file or enforce a
claim in any bankruptcy, insolvency, reorganization or other proceeding with
respect to any Person;

77



--------------------------------------------------------------------------------



 



          (H) any bankruptcy, insolvency, reorganization, winding-up or
adjustment of debts, or appointment of a custodian, liquidator or the like of
it, or similar proceedings commenced by or against any Obligor or any other
Person, including any discharge of, or bar, stay or injunction against
collecting, any of the Obligations (or any interest on any of the Obligations)
in or as a result of any such proceeding;
          (I) any action taken by any of the Guaranteed Parties that is
authorized by this paragraph (b) or otherwise in this Agreement or by any other
provision of any Loan Document, or any omission to take any such action;
          (J) any law, regulation, decree or order of any jurisdiction, or any
other event, affecting any of the Obligations or any Guaranteed Party’s rights
with respect thereto; or
          (K) any other circumstance whatsoever that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.
     (iii) Waiver of Set-off and Counterclaim, Etc. Each Subsidiary Guarantor
expressly waives, to the fullest extent permitted by law, for the benefit of
each of the Guaranteed Parties, any right of set-off and counterclaim with
respect to payment of its obligations hereunder, and all diligence, presentment,
demand for payment or performance, notice of nonpayment or nonperformance,
protest, notice of protest, notice of dishonor and all other notices or demands
whatsoever, and any requirement that any of the Guaranteed Parties exhaust any
right, remedy, power or privilege or proceed against any Obligor under this
Agreement or any other Loan Document or other agreement or instrument referred
to herein or therein, or against any other Person, and all notices of acceptance
of this Agreement or of the existence, creation, incurring or assumption of new
or additional Obligations. Each Subsidiary Guarantor further expressly waives
the benefit of any and all statutes of limitation, to the fullest extent
permitted by applicable law.
     (iv) Other Waivers. Each Subsidiary Guarantor expressly waives, to the
fullest extent permitted by law, for the benefit of each of the Guaranteed
Parties, any right to which it may be entitled:
     (A) that the assets of any Obligor first be used, depleted and/or applied
in satisfaction of the Obligations prior to any amounts being claimed from or
paid by such Subsidiary Guarantor;
     (B) to require that any Obligor be sued and all claims against such Obligor
be completed prior to an action or proceeding being initiated against such
Subsidiary Guarantor; and
     (C) to have its obligations hereunder be divided among the Subsidiary
Guarantors, such that each Subsidiary Guarantor’s obligation would be less than
the full amount claimed.
          (c) Reinstatement. The obligations of each Subsidiary Guarantor under
this Section 9.15 shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of the Obligors or any other Person
in respect of the Obligations is rescinded or must otherwise be restored by any
holder of any of the Obligations, whether as a result of any bankruptcy,
insolvency or reorganization proceeding or otherwise, and the Subsidiary
Guarantors jointly and severally agree that they will indemnify the Guaranteed
Parties on demand for all out-of-pocket costs and expenses (including

78



--------------------------------------------------------------------------------



 



out-of-pocket fees of counsel) incurred by them in connection with such
rescission or restoration, including any such out-of-pocket costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or the like under any bankruptcy, insolvency,
reorganization or similar law.
          (d) Subrogation. Each Subsidiary Guarantor agrees that, until the
final payment in full of all Obligations and the expiration or termination of
the Commitments and all Letters of Credit under this Agreement, such Subsidiary
Guarantor shall not exercise any right or remedy arising by reason of any
performance by such Subsidiary Guarantor of its obligations hereunder, whether
by subrogation, reimbursement, contribution or otherwise, against any Obligor or
any other Person or any collateral for any of the Obligations.
          (e) Remedies. Each Subsidiary Guarantor agrees that, as between such
Subsidiary Guarantor and the Guaranteed Parties, the obligations of any Obligor
under this Agreement and the other Loan Documents may be declared to be
forthwith due and payable as provided therein (and shall become automatically
due and payable in the circumstances provided therein) for purposes of paragraph
(a) of this Section 9.15, notwithstanding any bar, stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against such Obligor, and that, in the event
of such declaration (or such obligations becoming automatically due and
payable), such obligations shall forthwith become due and payable by such
Subsidiary Guarantor for purposes of said paragraph (a) of this Section 9.15.
          (f) Rights of Contribution. The Subsidiary Guarantors hereby agree, as
between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Subsidiary Guarantor (as defined below) by reason of the payment by such
Subsidiary Guarantor of any of the Obligations, each other Subsidiary Guarantor
shall, on written demand of such Excess Funding Subsidiary Guarantor (but
subject to the immediately following sentence), pay to such Excess Funding
Subsidiary Guarantor an amount equal to such Subsidiary Guarantor’s Pro Rata
Subsidiary Guarantor Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Subsidiary Guarantor) of the Excess Subsidiary Guarantor Payment (as
defined below) in respect of such Obligations. The payment obligation of a
Subsidiary Guarantor to any Excess Funding Subsidiary Guarantor under this
paragraph (f) shall be subordinate and subject in right of payment to the prior
payment in full of the Obligations and such Excess Funding Subsidiary Guarantor
shall not exercise any right or remedy with respect to such excess until payment
in full of all of the Obligations.
     For purposes of this paragraph (f), (i) “Excess Funding Subsidiary
Guarantor” means a Subsidiary Guarantor that has paid an amount in excess of its
Pro Rata Subsidiary Guarantor Share of the Obligations, (ii) “Excess Subsidiary
Guarantor Payment” means the amount paid by an Excess Funding Subsidiary
Guarantor in excess of its Pro Rata Subsidiary Guarantor Share of the
Obligations and (iii) “Pro Rata Subsidiary Guarantor Share” means, for any
Subsidiary Guarantor, the ratio (expressed as a percentage) of (x) the amount by
which the aggregate fair saleable value of all properties of such Subsidiary
Guarantor (excluding any shares of stock of any other Subsidiary Guarantor)
exceeds the amount of all the debts and liabilities of such Subsidiary Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Subsidiary Guarantor hereunder and any
obligations of any other Subsidiary Guarantor that have been Guaranteed by such
Subsidiary Guarantor) to (y) the amount by which the aggregate fair saleable
value of all properties of all of the Subsidiary Guarantors exceeds the amount
of all the debts and liabilities of all of the Subsidiary Guarantors (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Subsidiary Guarantors under the Loan Documents),
determined (A) with respect to any Subsidiary Guarantor that is a party hereto
on the date hereof, as of the date hereof, and (B) with respect

79



--------------------------------------------------------------------------------



 



to any other Subsidiary Guarantor, as of the date such Subsidiary Guarantor
becomes a Subsidiary Guarantor hereunder.
          (g) General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
paragraph (a) of this Section 9.15 would otherwise, taking into account the
provisions of paragraph (f) of this Section 9.15, be held or determined to be
void, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under paragraph (a) of this
Section 9.15, then, notwithstanding any other provision hereof to the contrary,
the amount of such liability shall, without any further action by such
Subsidiary Guarantor, any Guaranteed Party or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
[remainder of page intentionally left blank; signature pages follow]

80



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            SPRINT NEXTEL CORPORATION, as Borrower
      By:   /s/ Greg D. Block         Name:   Greg D. Block        Title:   Vice
President & Treasurer          SUBSIDIARY GUARANTORS:

ENTERPRISE COMMUNICATIONS PARTNERSHIP

By: SprintCom ECP I, L.L.C., its General Partner
   

            By:   /s/ Greg D. Block         Name:   Greg D. Block             

            By: SprintCom ECP II, L.L.C., its General Partner
   

            By:   /s/ Greg D. Block         Name:   Greg D. Block       
Title:   Vice President & Treasurer     

            ENTERPRISE DIGITAL PCS, LLC

By: Enterprise Communications Partnership, its Member


By: SprintCom ECP I, L.L.C., its General Partner
   

            By:   /s/ Greg D. Block         Name:   Greg D. Block             

            By: SprintCom ECP II, L.L.C., its General Partner
   

            By:   /s/ Greg D. Block         Name:   Greg D. Block       
Title:   Vice President & Treasurer

              ENTERPRISE WIRELESS, LLC

  By: Enterprise Communications Partnership, its Member     

[Credit Agreement]

 



--------------------------------------------------------------------------------



 



            By: SprintCom ECP I, L.L.C., its General Partner    

            By:   /s/ Greg D. Block         Name:   Greg D. Block           

            By: SprintCom ECP II, L.L.C., its General Partner    

            By:   /s/ Greg D. Block         Name:   Greg D. Block       
Title:   Vice President & Treasurer     

            ENTERPRISE TOWERS, LLC

By: Enterprise Communications Partnership, its Member

By: SprintCom ECP I, L.L.C., its General Partner    

            By:   /s/ Greg D. Block         Name:   Greg D. Block           

            By: SprintCom ECP II, L.L.C., its General Partner    

            By:   /s/ Greg D. Block         Name:   Greg D. Block       
Title:   Vice President & Treasurer   

            PHILLIECO EQUIPMENT AND REALTY COMPANY, L.P.

By: PhillieCo Sub, L.P., its General Partner    

            By:   /s/ Greg D. Block         Name:   Greg D. Block               
C FON CORPORATION
   

            By:   /s/ Greg D. Block         Name:   Greg D. Block       
Title:   Vice President & Assistant Treasurer     

[Credit Agreement]

 



--------------------------------------------------------------------------------



 



            UNITED TELECOMMUNICATIONS, INC.
      By:   /s/ Greg D. Block         Name:   Greg D. Block        Title:   Vice
President & Assistant Treasurer        EACH OF THE “SUBSIDIARIES” LISTED ON
SCHEDULE I ATTACHED HERETO,
as Subsidiary Guarantor
      By:   /s/ Greg D. Block         Name:   Greg D. Block        Title:   Vice
President & Treasurer        JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, as Issuing Bank and
as Lender
      By:   /s/ Tina Ruyter         Name:   Tina Ruyter        Title:  
Executive Director        CITIBANK, N.A.,
as Issuing Bank and as Lender
      By:   /s/ Maureen P. Maroney         Name:   Maureen P. Maroney       
Title:   Vice President        BANK OF AMERICA, N.A.,
as Issuing Bank and as Lender
      By:   /s/ Mark Short         Name:   Mark Short        Title:   Senior
Vice President        BARCLAYS CAPITAL PLC,
as Issuing Bank and as Lender
      By:   /s/ Kevin Cullen         Name:   Kevin Cullen        Title:  
Director   

[Credit Agreement]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH,
as Lender
      By:   /s/ Yvonne Tilden         Name:   Yvonne Tilden        Title:  
Director              By:   /s/ Andreas Neumeier         Name:   Andreas
Neumeier        Title:   Managing Director        WELLS FARGO, N.A.,
as Issuing Bank and as Lender
      By:   /s/ Reginald M. Goldsmith, III         Name:   Reginald M.
Goldsmith, III        Title:   Director        THE BANK OF NOVA SCOTIA,
as Lender
      By:   /s/ Brenda S. Insull         Name:   Brenda S. Insull       
Title:   Authorized Signatory        GOLDMAN SACHS BANK USA,
as Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory     

[Credit Agreement]

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY,
as Lender
      By:   /s/ Rick Gomez         Name:   Rick Gomez        Title:   Vice
President     

[Credit Agreement]

 